ASSET PURCHASE AGREEMENT

dated as of October 17, 2000

by and among


AMERISTAR CASINO KANSAS CITY, INC.,
a Missouri corporation
("Purchaser"),


AMERISTAR CASINOS, INC.,
a Nevada corporation
("ACI"),


Kansas City Station Corporation,
a Missouri corporation
(the "Company"),

and



Station Casinos, Inc.,
a Nevada corporation
("Parent"),


with respect to

the assets of

Kansas City Station Corporation,
a Missouri corporation

<page>TABLE OF CONTENTS

This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience only.

Page
No.

ASSET PURCHASE AGREEMENT *

ARTICLE I SALE OF ASSETS AND CLOSING

*

1.01    Assets

*



1.02    Liabilities

*



1.03    Purchase Price; Allocation

*



1.04    Closing

*



1.05    Determination of Surplus or Deficiency; Post-Closing Adjustment; Real
Estate Purchase Adjustment

*



1.06    Prorations

*



1.07    Further Assurances; Post-Closing Cooperation

*



1.08    Third-Party Consents; ACI's Gaming Compliance Program

*



1.09    Insurance Proceeds

*



ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT

*



2.01    Corporate Existence

*



2.02    Authority

*



2.03    No Conflicts

*



2.04    Governmental Approvals and Filings

*



2.05    Financial Statements and Condition

*



2.06    Taxes

*



2.07    Legal Proceedings

*



2.08    Compliance With Laws and Orders

*



2.09    Benefit Plans; ERISA; Labor Matters

*



2.10    Real Property

*



2.11    Tangible Personal Property

*



2.12    Contracts

*



2.13    Licenses

*



2.14    Affiliate Transactions

*



2.15    Environmental Matters

*



2.16    Labor Matters

*



2.17    Brokers

*



2.18    Absence of Certain Changes

*



2.19    Sufficiency of and Title to the Assets

*



2.20    Insurance

*



ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER and aci

*



3.01    Existence

*



3.02    Authority

*



3.03    No Conflicts

*



3.04    Governmental Approvals and Filings

*



<page>3.05    Legal Proceedings

*



3.06    Brokers

*



3.07    Financing

*



3.08    Purchaser's Gaming Licenses

*



ARTICLE IV COVENANTS OF THE COMPANY AND PARENT

*



4.01    Regulatory and Other Approvals

*



4.02    HSR Filings

*



4.03    Investigation by Purchaser

*



4.04    Conduct of Business

*



4.05    Certain Restrictions

*



4.06    Transition Period

*



4.07    No Solicitation

*



4.08    Title Insurance

*



4.09    ACI's Gaming Compliance Program

*



4.10    Fulfillment of Conditions

*



4.11    Noncompetition

*



4.12    No Solicitation

*



ARTICLE V COVENANTS OF PURCHASER

*



5.01    Regulatory and Other Approvals

*



5.02    HSR Filings

*



5.03    Investigation by the Company

*



5.04    No Solicitation

*



5.05    Collection of Gaming Chips and Tokens

*



5.06    Baggage

*



5.07    Safe Deposits

*



5.08    Valet Parking

*



5.09    Undertakings with Respect to Ground Lease

*



5.10    Return of Books and Records

*



5.11    Use of Transferred Intellectual Property

*



5.12    Fulfillment of Conditions

*



ARTICLE VI CONDITIONS TO OBLIGATIONS OF PURCHASER

*



6.01    Representations and Warranties

*



6.02    Performance

*



6.03    Officers' Certificates

*



6.04    Orders and Laws

*



6.05    Regulatory Consents and Approvals

*



6.06    Consummation of Related Transaction

*



6.07    Deliveries

*



6.08    Title Insurance and Environmental Reports

*



6.09    Consents.

*



6.10    Absence of Material Adverse Effect

*



ARTICLE VII CONDITIONS TO OBLIGATIONS OF THE COMPANY

*



7.01    Representations and Warranties

*



7.02    Performance

*



7.03    Officers' Certificates

*<page>7.04    Orders and Laws *



7.05    Regulatory Consents and Approvals

*



7.06    Consummation of Related Transaction

*



7.07    Deliveries

*



7.08    Letter Of Credit

*



7.09    Required Consents

*



ARTICLE VIII TAX MATTERS AND POST-CLOSING TAXES

*



8.01    Transfer Taxes and Transfer Fees

*



8.02    Tax Indemnification

*



8.03    Tax Cooperation

*



8.04    Notification of Proceedings; Control

*



ARTICLE IX EMPLOYEE BENEFITS MATTERS

*



9.01    Offer of Employment

*



9.02    Welfare Plans -- Claims Incurred; Pre-Existing Conditions

*



9.03    Vacation

*



9.04    Service Credit

*



9.05    Company's Benefit Plans

*



9.06    COBRA Matters

*



ARTICLE X SURVIVAL OF REPRESENTATIONS

*



10.01    Survival of Representations, Warranties, Covenants and Agreements

*



10.02    No Other Representations

*



ARTICLE XI INDEMNIFICATION

*



11.01    Other Indemnification

*



11.02    Method of Asserting Claim

*



11.03    Exclusivity

*



ARTICLE XII TERMINATION

*



12.01    Termination

*



12.02    Effect of Termination

*



ARTICLE XIII DEFINITIONS

*



13.01    Defined Terms

*



13.02    Construction of Certain Terms and Phrases

*



ARTICLE XIV MISCELLANEOUS

*



14.01    Notices

*



14.02    Entire Agreement

*



14.03    Expenses

*



14.04    Public Announcements

*



14.05    Waiver

*



14.06    Amendment

*



14.07    Confidentiality

*



14.08    No Third Party Beneficiary

*



14.09    No Assignment; Binding Effect

*



14.10    Headings

*



<page>14.11    Invalid Provisions

*



14.12    Consent to Jurisdiction and Venue

*



14.13    Governing Law

*



14.14    Attorney's Fees

*



14.15    Time of the Essence

*



14.16    Counterparts

*



ARTICLE XV GUARANTEES

*



15.01    Guarantee of the Company's Obligations

*



15.02    Guarantee of Purchaser's Obligations

*





<page>SCHEDULES




Section 1.01(a)(i) Owned Real Property

Section 1.01(a)(ii) Real Property Leases

Section 1.01(a)(v) Personal Property Leases

Section 1.01(a)(vi) Business Contracts

Section 1.01(a)(viii) Business Licenses

Section 1.01(a)(ix) Vehicles and Vessels

Section 1.01(a)(xiii) Transferred Intellectual Property

Section 2.03 Conflicts

Section 2.04 Governmental Approvals

Section 2.05(a) Financial Statements

Section 2.05(b) Changes in Condition

Section 2.06(a) Tax Liens

Section 2.06(b) Compliance with Tax Laws

Section 2.07 Legal Proceedings

Section 2.08 Compliance with Laws and Orders

Section 2.09(a) Benefit Plans

Section 2.09(e) Benefit Accrual

Section 2.09(f) Collective Bargaining Agreements

Section 2.09(g) Terminated Employees

Section 2.10(a) Real Property

Section 2.10(b) Liens

Section 2.12(a) Contracts

Section 2.12(b) Contract Violations

Section 2.13 Licenses

Section 2.15 Environmental Matters

Section 2.18 Certain Changes

Section 2.20 Insurance

Section 3.04 Purchaser's Governmental Approvals

Section 3.08 Purchaser's Gaming Licenses

Section 6.09 Consents

 

 

EXHIBITS

Exhibit A General Assignment and Bill of Sale

Exhibit B Assumption Agreement

Exhibit C Officer's Certificate of the Company

Exhibit D Secretary's Certificate of the Company

Exhibit E-1 Officer's Certificate of Purchaser

Exhibit E-2 Officer's Certificate of ACI

Exhibit F-1 Secretary's Certificate of Purchaser

Exhibit F-2 Secretary's Certificate of Purchaser

Exhibit G Intentionally Omitted

Exhibit H Net Current Assets Calculation

<page>ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT dated as of October 17, 2000 (the "Effective
Date") is made and entered into by and among Ameristar Casino Kansas City, Inc.,
a Missouri corporation ("Purchaser"), Ameristar Casinos, Inc., a Nevada
corporation ("ACI"), Kansas City Station Corporation, a Missouri corporation
(the "Company"), and Station Casinos, Inc., a Nevada corporation ("Parent").
Capitalized terms not otherwise defined herein have the meanings set forth in
Section 13.01 .

WHEREAS, the Company owns and operates that certain riverboat gaming and
entertainment facility known as "Station Casino Kansas City" located in Kansas
City, Missouri (the "Business"); and

WHEREAS, Parent and the Company have entered into that certain Asset Purchase
Agreement dated as of July 19, 2000 with KC Opco, LLC, a Delaware limited
liability company (the "July Agreement") pursuant to which the Company has
agreed to sell the Business to KC Opco, LLC; and

WHEREAS, the Company desires to enter into an agreement to sell, transfer and
assign to Purchaser, and Purchaser desires to enter into an agreement to
purchase and acquire from the Company, certain of the assets of the Company
relating to the operation of the Business, and in connection therewith,
Purchaser has agreed to assume certain of the liabilities of the Company
relating to the Business, all on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



SALE OF ASSETS AND CLOSING

 1. Assets

    .

    Assets Transferred
    . On the terms and subject to the conditions set forth in this Agreement,
    the Company will sell, transfer, convey, assign and deliver to Purchaser,
    and Purchaser will purchase and pay for, at the Closing, all of the
    Company's right, title and interest in, and to all of the properties, assets
    and rights of every nature, kind and description, tangible and intangible
    (including goodwill), whether real, personal or mixed, whether accrued,
    contingent or otherwise, and whether now existing or hereafter acquired
    (other than the Excluded Assets) used primarily in connection with the
    Business, except as otherwise provided in
    Section 1.01(b)
    , as the same shall exist on the Closing Date including but not limited to
    such properties, assets and rights in the following categories (collectively
    with any proceeds and awards referred to in
    Section 1.09
    , the "
    Assets
    "):
    <page>Real Property
    . The real property described in
    Section 1.01(a)(i) of the Disclosure Schedule
    , and all of the rights arising out of the ownership thereof or appurtenant
    thereto (the "
    Owned Real Property
    "), together with all buildings, structures, facilities, fixtures and other
    improvements thereto (the "
    Improvements
    ") and all transferable licenses, permits, approvals and qualifications
    relating to any Owned Real Property issued to the Company by any
    Governmental or Regulatory Authority;
    Real Property Leases and Agreements
    . Subject to
    Section 1.08,
    (A) the leases, subleases and licenses of real property and related
    guarantees described in
    Section 1.01(a)(ii)(A) of the Disclosure Schedule
    as to which the Company is the lessor, sublessor or licensor together with
    any agreements for use or occupancy of hotel rooms, banquet facilities or
    meeting rooms, (B) the leases and subleases of real property described in
    Section 1.01(a)(ii)(B) of the Disclosure Schedule
    as to which the Company is the lessee, sublessee or licensee (including the
    land and buildings, improvements and structures and all appurtenances
    belonging thereto) (such real property, the "
    Leased Real Property
    "; and, together with the Owned Real Property, the "
    Real Property
    "), (C) that certain Joint Venture Agreement between First Holdings Company
    and Parent dated September 25, 1993, as amended (the "
    Joint Venture Agreement
    "), (D) that certain Development Agreement dated as of April 24, 1995, as
    amended, by and between the Company and The Port Authority of Kansas City,
    Missouri (the "
    Development Agreement
    ") and (E) that certain Option Agreement dated September 25, 1993, as
    amended, between First Holdings Company and Parent (the "
    Option Agreement
    "); and all other rights, subleases, licenses, permits, deposits and profits
    appurtenant to or related to such leases, subleases and licenses described
    in this
    Section 1.01(a)(ii
    ) (the leases and agreements described in subclauses (A), (B), (C), (D) and
    (E), the "
    Real Property Leases
    ") and all of the Company's interest (including the land and buildings,
    improvements and structures located thereon and all appurtenances belonging
    thereto) in those certain leases, subleases and licenses as to which the
    Company is the lessee, sublessee or licensee as described in
    Section 1.01(a)(ii)(B) of the Disclosure Schedule
    ;
    Accounts Receivable
    . All accounts receivable of the Company existing on the Closing Date and
    calculated as set forth on the schedule attached hereto as
    Exhibit H
    (the "
    Accounts Receivable
    ");
    Tangible Personal Property
    . All furniture, fixtures, equipment, machinery, consumables, inventory,
    merchandise, liquor, food, supplies, spare and replacement parts and other
    tangible personal property (including, without limitation, all plans,
    designs and drawings for future expansions and all Gaming Devices which
    shall be transferred through a Licensed Supplier in accordance with the
    rules and regulations of the Missouri Gaming Commission (the "
    Commission
    ")) used primarily in the conduct of the Business (the "
    Tangible Personal Property
    ");
    Personal Property Leases
    . Subject to
    Section 1.08
    , (A) the leases or subleases of Tangible Personal Property described in
    Section 1.01(a)(v)(A) of the Disclosure Schedule
    as to which the Company is the lessor or sublessor and (B) the leases of
    Tangible Personal Property described in
    Section 1.01(a)(v)(B) of the Disclosure
    
    <page>Schedule
    
    as to which the Company is the lessee or sublessee, together with any
    options to purchase the underlying property (the leases and subleases
    described in
    subclauses (A)
    and
    (B)
    , the "
    Personal Property Leases
    ");
    
    
    
    Business Contracts
    . Subject to
    Section 1.08
    , all Contracts (other than the Real Property Leases and the Personal
    Property Leases) to which the Company is a party, the terms of which permit
    assignment of the Company's interest therein or with respect to which all
    necessary consents to assignment of the Company's interest therein have been
    obtained prior to the Closing, and which are utilized primarily in the
    conduct of the Business, including, without limitation, Contracts described
    in
    Section 1.01(a)(vi) of the Disclosure Schedule
    and Contracts relating to suppliers, sales representatives, distributors,
    purchase orders, marketing arrangements and manufacturing arrangements (the
    "
    Business Contracts
    ");
    Prepaid Expenses
    . All prepaid expenses of the Company existing on the Closing Date and
    calculated as set forth on the schedule attached hereto as
    Exhibit H
    (the "
    Prepaid Expenses
    ");
    Licenses
    . To the extent transfer is permitted under applicable Laws and pursuant to
    the terms of such Licenses and subject to
    Section 1.08
    , Licenses (including applications therefor) issued primarily in connection
    with the conduct of the Business, including, without limitation, the
    Licenses listed in
    Section 1.01(a)(viii) of the Disclosure Schedule
    (the "
    Business Licenses
    ");
    Vehicles and Vessels
    . All motor vehicles, boats and barges and related docking facilities owned
    or leased by the Company and used primarily in the conduct of the Business,
    all of which are listed in
    Section 1.01(a)(ix) of the Disclosure Schedule
    (the "
    Vehicles and Vessels
    ");
    Security Deposits
    . All security deposits deposited by or on behalf of the Company as lessee
    or sublessee under the Real Property Leases and the Personal Property Leases
    existing on the Closing Date and calculated as set forth on the schedule
    attached hereto as
    Exhibit H
    (the "
    Lessee Security Deposits
    ");
    Other Rights
    . All third party guarantees, warranties, indemnities and similar rights in
    favor of the Company with respect to any Asset, other than claims and
    recoveries under litigation of the Company against third parties arising out
    of or relating to events or conditions existing or occurring prior to the
    Transfer Time;
    Hotel and Entertainment Reservations
    . All security deposits or payments made to the Company prior to the
    Transfer Time with regard to any hotel and entertainment reservations for
    events following the Transfer Time;
    Intellectual Property
    . All of the Company's licensed products or processes, patents, copyrights,
    trademarks, service marks, service names, designs, know-how, processes,
    trade secrets, inventions, and other proprietary data (including, without
    limitation, all customer lists) used exclusively in the Business or
    exclusively in
    
    <page>connection with the Assets (other than the trade names and logos
    described in Section 1.01(b)(ix)) (the "Transferred Intellectual Property"),
    which Transferred Intellectual Property is listed in Section 1.01(a)(xiii)
    of the Disclosure Schedule;
    
    Equity Interests.
    Subject to
    Section 1.08
    , all of the Company's right, title and interest in and to the equity
    interests of the JV; and
    Books and Records
    . All Books and Records used primarily in the conduct of the Business or
    otherwise relating primarily to the Assets (including, without limitation,
    customer lists and customer data bases relating primarily to the Business
    (the "
    Business Customer Lists
    "), all Books and Records required by the Commission to be maintained at the
    Business, other than the Excluded Books and Records (the "
    Business Books and Records
    ").
    
    To the extent any of the Business Books and Records are items susceptible to
    duplication and are either (x) used in connection with any of the Company's
    or its Affiliates' businesses other than the Business or (y) are required by
    Law to be retained by the Company or its Affiliates, the Company may deliver
    photostatic copies or other reproductions from which, in the case of
    Business Books and Records referred to in clause (x), information solely
    concerning the Company's businesses other than the Business has been
    deleted.
    
    Subject to the terms and conditions hereof, at the Closing, the Assets shall
    be transferred or otherwise conveyed to Purchaser free and clear of all
    Liabilities, obligations, liens and encumbrances excepting only Assumed
    Liabilities and Permitted Liens which shall be payable by Purchaser only to
    the extent they are Assumed Liabilities.
    
    Excluded Assets
    . Notwithstanding anything in this Agreement to the contrary, the following
    assets and properties of the Company (the "
    Excluded Assets
    ") shall be excluded from and shall not constitute Assets:
        Cash
        . All cash (including checks received prior to the Transfer Time,
        whether or not deposited or cleared prior to the Transfer Time)
        including, without limitation, cage cash, slot fill, drop boxes, valet
        register, commercial paper, certificates of deposit and other bank
        deposits, treasury bills and other cash equivalents;
        Equity Interests
        . All of the Company's rights, title and interest in and to the equity
        interests of Station Casino Kansas City Restaurants, Inc.;
        Insurance
        . Subject to
        Section 1.09
        , life insurance policies of officers and other employees of the Company
        and all other insurance policies relating to the operation of the
        Business;
        Employee Benefit Plans
        . All assets owned or held by or under any Benefit Plans including
        assets held in trust or insurance contracts for the benefit of Benefit
        Plan participants or beneficiaries;
        <page>Tax Refunds
        . All refunds or credits, if any, of Taxes due to or from the Company by
        reason of its ownership of the Assets or operation of the Business to
        the extent attributable to any time or period ending at or prior to the
        Transfer Time;
        Excluded Books and Records
        . The minute books, stock transfer books and corporate seal of the
        Company and any other Books and Records relating primarily to the
        Excluded Assets or the Retained Liabilities except for the Business
        Customer Lists and such Books and Records required by the Commission to
        be maintained at the Business (the "
        Excluded Books and Records
        ");
        Litigation Claims
        . All rights (including indemnification) and claims and recoveries under
        litigation of the Company against third parties (other than rights,
        claims and recoveries acquired by Purchaser pursuant to
        Section  1.01(a)(xi)
        ), arising out of or relating to events prior to the Transfer Time;
        Excluded Obligations
        . The rights of the Company in, to and under all Contracts of any
        nature, the obligations of the Company under which expressly are not
        assumed by Purchaser pursuant to
        Section 1.02(b)
        ;
        Trade Names and Logos
        . All of the Company's right, title and interest in, to and under the
        names "Station Casinos, Inc.", "Station Casino Kansas City", "The
        Feast", and "Boarding Pass Players Program", including any derivative
        names and related marks, designs or logos, except for the Transferred
        Intellectual Property;
        Gaming Chips and Tokens
        . All of the Company's gaming chips and tokens, including, without
        limitation, all (A) Gaming Device tokens not currently in circulation
        and (B) "reserve" chips, if any, not currently in circulation, except
        that at Purchaser's written election made at any time prior to the
        Closing Date (which election shall be subject to the prior approval of
        the Commission), such chips and tokens may be acquired by Purchaser at
        the Closing without further consideration;
        Intellectual Property
        . All trade names, marks, designs, logos, domain names and web sites
        other than the Transferred Intellectual Property;
        Rights under this Agreement
        . The Company's rights under this Agreement and the July Agreement;
     i. Signs. All of the Company's signs containing any trade name, mark,
        design or logo described in clause (ix) above, which Purchaser shall, at
        Purchaser's sole cost and expense and using reasonable care, not later
        than promptly following the expiration of any period that Purchaser is
        permitted to use such names, marks, designs or logos pursuant to Section
        4.06 hereof, remove from the Real Property and Improvements thereto and
        place in a reasonably accessible location on the Real Property for
        prompt retrieval by the Company, together with all of the Company's
        right, title and interest therein, and as promptly as practicable,
        notify the Company and Parent that such signs have been removed and as
        to the location of such signs; provided, however, that other than as
        expressly provided herein, Purchaser shall have no liability to the
        Company
    
        <page>arising out of or resulting from Purchaser's performance of its
        removal, storage or other obligations with respect to such signs; and
    
        Excluded Contracts
        . The Administrative Services Agreement between the Company and Parent.

 2. Liabilities

    .

    Assumed Liabilities
    . In connection with the sale, transfer, conveyance, assignment and delivery
    of the Assets pursuant to this Agreement, on the terms and subject to the
    conditions set forth in this Agreement, Purchaser shall assume as of the
    Transfer Time and shall pay, perform and discharge when due the following
    Liabilities of the Company, in each case to the extent arising out of or
    relating to the Business or the Assets (x) in the case of items listed in
    subsections (i), (iii) and (iv)
    below, as the same shall accrue after the Transfer Time and (y) in the case
    of items listed in subsections (ii) and (v) through (ix) below, as the same
    shall exist at the Transfer Time (collectively, the "
    Assumed Liabilities
    "), and no other Liabilities:
    Real Property Lease Obligations
    . Subject to the provisions of
    Section 1.08
    , all obligations of the Company under the Real Property Leases;
    Accounts Payable
    . All obligations of the Company with respect to accounts payable
    outstanding on the Closing Date and calculated as set forth on the Schedule
    attached hereto as
    Exhibit H
    , but excluding any Liability owed by the Company to any Affiliate of the
    Company ("
    Accounts Payable
    ");
    Personal Property Lease Obligations
    . Subject to the provisions of
    Section 1.08
    , all obligations of the Company under the Personal Property Leases;
    Obligations under Contracts and Licenses
    . Subject to the provisions of
    Section 1.08
    , all obligations of the Company under the Business Contracts and Business
    Licenses that constitute Assets;
    Accrued Expenses
    . All obligations of the Company with respect to accrued expenses
    outstanding on the Closing Date and calculated as set forth on
    Exhibit H
    attached hereto ("
    Accrued Expenses
    ");
    Returned Goods
    . All obligations of the Company for replacement of, or refund for, damaged,
    defective or returned goods, to the extent such goods are subject to full
    return privileges from the supplier thereof;
    Security Deposits
    . All outstanding obligations of the Company on the Closing Date with
    respect to any security deposit held by the Company as lessor or sublessor
    under the Real Property Leases or Personal Property Leases calculated as set
    forth on
    Exhibit H
    attached hereto (the "
    Lessor Security Deposits
    ");
    <page>Progressive Meters
    . All outstanding obligations of the Company on the Closing Date with
    respect to any progressive meter on any Gaming Device calculated as set
    forth on
    Exhibit H
    attached hereto;
    Reservations
    . All obligations of the Company with respect to hotel room and
    entertainment reservations; and
    Post-Closing Liabilities
    . All Liabilities of the Business (other than Retained Liabilities) to the
    extent (A) resulting from events or conditions occurring following the
    Transfer Time or (B) arising out of the Assets and occurring after the
    Transfer Time.
    
    Retained Liabilities
    . All Liabilities of the Company other than Assumed Liabilities (the "
    Retained Liabilities
    ") shall be retained and paid, performed and discharged when due by the
    Company and Parent (
    provided
    , that the Company shall have the ability to contest, in good faith, any
    such claim of liability asserted in respect thereof by any Person other than
    Purchaser and its Affiliates, so long as such contest does not result in a
    Lien upon any of the Assets):
     i.    except to the extent any such liability is reflected on the Closing
           Date Balance Sheet as a current liability of the Business, any loss
           or liability of the Company of any nature or description, whether
           liquidated or contingent, to the extent (a) resulting from events or
           conditions which occurred or existed prior to the Transfer Time, or
           (b) arising out of or relating to the Excluded Assets (including
           those items identified as Retained Liabilities in Section 1.08);
     ii.   any loss or liability relating to current or former employees of the
           Business (and their eligible dependents and beneficiaries), including
           with respect to employment or Benefit Plans, which accrued on or
           prior to the Transfer Time, except to the extent that such liability
           is reflected on the Closing Balance Sheet as a current liability of
           the Business;
     iii.  all Liabilities with respect to gaming chips and tokens issued by the
           Company (but not progressive meters), except as provided otherwise
           herein;
     iv.   all Liabilities related to Benefit Plans, except to the extent that
           such liability is reflected on the Closing Balance Sheet as a current
           liability of the Business;
     v.    all Indebtedness (other than current accounts payable or accrued
           expenses of the Company incurred or accrued in the ordinary course of
           business, but only to the extent that the accrual for such payables
           and expenses has been properly reflected on the Closing Balance
           Sheet, and other than to the extent arising following the Transfer
           Time under Contracts that constitute Assets);
     vi.   any Liability, whether currently in existence or arising hereafter,
           owed by the Company to any of its Affiliates;
     vii.  <page>all Liabilities related to any fines or penalties imposed
           against the Company (or with respect to the Business or any Asset) by
           any Governmental or Regulatory Authority (including, without
           limitation, the Commission) prior to the Transfer Time; and
     viii. all other Liabilities of the Company other than the Assumed
           Liabilities.

 3. Purchase Price; Allocation

    .

    Purchase Price
    . Subject to the adjustments set forth in
    Section 1.05
    , the aggregate purchase price for the Assets shall be equal to Three
    Hundred Fifteen Million Dollars ($315,000,000) plus the amount of any
    Surplus or minus the amount of any Deficiency, in each case, as determined
    in accordance with
    Section 1.05
    (the "
    Purchase Price
    "). Upon Closing, the Purchase Price shall be payable in immediately
    available United States funds at the Closing in the manner provided in
    Section 1.04
    .
    Allocation of Purchase Price
    . Purchaser and the Company shall negotiate in good faith prior to the
    Closing Date and determine the allocation of the consideration paid by
    Purchaser for the Assets and the covenant not to compete contained in
    Section 4.11
    hereof. Purchaser and the Company each agrees (i) that any such allocation
    shall be consistent with the requirements of Section 1060 of the Code and
    the regulations thereunder, (ii) to complete jointly and to file separately
    Form 8594 with its Federal income Tax Return consistent with such allocation
    for the tax year in which the Closing Date occurs and (iii) that no party
    will take a position on any income, transfer or gains Tax Return, before any
    Governmental or Regulatory Authority charged with the collection of any such
    Tax or in any judicial proceeding, that is in any manner inconsistent with
    the terms of any such allocation without the consent of the other party.

 4. Closing

    . The Closing will take place at the offices of Milbank, Tweed, Hadley &
    McCloy LLP, 601 South Figueroa Street, 31st Floor, Los Angeles, California,
    or at such other place as Purchaser and the Company mutually agree, at
    10:00  A.M. local time and shall be deemed to occur at 6:00 A.M., Central
    time, on the day immediately after the Closing Date (the "Transfer Time").
    At the Closing, Purchaser will pay the Estimated Purchase Price by wire
    transfer of immediately available funds to such accounts as the Company may
    reasonably direct by written notice delivered to Purchaser at least two (2)
    Business Days before the Closing Date. Simultaneously, (a) the Company will
    assign and transfer to Purchaser all of its right, title and interest in and
    to the Assets (free and clear of all Liens, other than Permitted Liens) by
    delivery of (i) a General Assignment and Bill of Sale substantially in the
    form of Exhibit A hereto (the "General Assignment"), duly executed by the
    Company, (ii) general warranty deeds in proper statutory form for recording
    and otherwise in form and substance reasonably satisfactory to Purchaser
    conveying title to the Owned Real Property and (iii) such other good and
    sufficient instruments of conveyance, assignment and transfer, in form and
    substance reasonably acceptable to Purchaser's counsel, as shall be
    effective to vest in Purchaser good title to the Assets (the General
    Assignment and the other instruments referred to in clauses (ii) and
    (iii) being collectively referred to herein as the "Assignment
    Instruments"), and (b) Purchaser will assume from the Company the due
    payment, performance and discharge of the Assumed

    <page>Liabilities by delivery of (i) an Assumption Agreement substantially
    in the form of Exhibit B hereto (the "Assumption Agreement"), duly executed
    by Purchaser, and (ii) such other good and sufficient instruments of
    assumption, in form and substance reasonably acceptable to the Company's
    counsel, as shall be effective to cause Purchaser to assume the Assumed
    Liabilities as and to the extent provided in Section 1.02(a) (the Assumption
    Agreement and such other instruments referred to in clause (ii) being
    collectively referred to herein as the "Assumption Instruments"). At the
    Closing, there shall also be delivered to the Company and Purchaser the
    certificates and other contracts, documents and instruments required to be
    delivered under Articles VI and VII.

 5. Determination of Surplus or Deficiency; Post-Closing Adjustment; Real Estate
    Purchase Adjustment

    .

     b. On or before the seventh (7th) Business Day preceding the Closing Date,
        the Company shall, and Parent shall cause the Company to, prepare and
        deliver to Purchaser an interim balance sheet (the "Estimated Closing
        Balance Sheet") of the Company as of the close of business on the final
        day of the calendar month immediately preceding the calendar month
        during which the Closing Date occurs (the "Test Month"), together with a
        statement of the Company's Net Current Assets as of such date calculated
        in a manner consistent with the calculation set forth on Exhibit H
        attached hereto; provided that if the Closing Date occurs within the
        first seven (7) Business Days of a calendar month, the Estimated Closing
        Balance Sheet shall be as of the close of business on the final day of
        the second calendar month immediately preceding the calendar month
        during which the Closing Date occurs (in such case, the "Test Month").
        The Estimated Closing Balance Sheet shall be accompanied by a
        certificate of the Chief Financial Officer of the Company to the effect
        that the Estimated Closing Balance Sheet presents fairly, in accordance
        with GAAP and the accounting practices of the Company applied on a
        consistent basis, the financial condition of the Company as of the close
        of business on the last day of the Test Month. The amount of Net Current
        Assets set forth in the Estimated Closing Balance Sheet shall be final
        and binding for purposes of determining the amount of any Surplus or
        Deficiency used in calculating the Purchase Price (the "Estimated
        Purchase Price"), unless Purchaser delivers a good faith written
        objection to the calculation of Net Current Assets at least three (3)
        Business Days prior to the anticipated Closing Date (the "Objection
        Notice"). The Company shall make available to Purchaser and its
        representatives the books, records and workpapers used to prepare the
        Estimated Closing Balance Sheet. In the event of an Objection Notice,
        the Company and Purchaser shall negotiate in good faith during the
        period preceding the Closing Date to resolve the dispute. If the dispute
        is not resolved by the specified Closing Date, Purchaser shall pay an
        Estimated Purchase Price based upon the amount of any Deficiency or
        Surplus, as applicable, resulting from the calculation of Net Current
        Assets set forth in the Estimated Balance Sheet.
     c. As promptly as practicable after the Closing Date, but in no event more
        than sixty (60) days after the Closing Date (such date on which the
        Closing Balance Sheet is delivered, the "Closing Financial Statements
        Delivery Date"), Purchaser will prepare and deliver to the Company and
        Parent a balance sheet of the Company as of the close of business on the
        Closing Date (the "Closing Balance Sheet") and a calculation of Net
        Current Assets, in a manner
    
        <page>consistent with the calculation set forth on Exhibit H attached
        hereto, from such Closing Balance Sheet. The Closing Balance Sheet shall
        be accompanied by a certificate of the Chief Financial Officer of
        Purchaser to the effect that the Closing Balance Sheet presents fairly,
        in accordance with GAAP and the accounting practices of the Company
        applied on a consistent basis, the financial condition of the Company as
        of the close of business on the Closing Date and that the Net Current
        Assets calculation was made in accordance with the terms of this
        Agreement.
    
     d. The Company and a firm of independent public accountants designated by
        the Company (the "Company's Accountant") will be entitled to reasonable
        access during normal business hours to the relevant records, personnel
        and working papers of the Purchaser to aid in their review of the
        Closing Balance Sheet and the calculation of Net Current Assets
        therefrom. The Closing Balance Sheet and the calculation of Net Current
        Assets therefrom shall be deemed to be accepted by the Company and shall
        be conclusive for the purposes of the adjustment described in
        Section 1.05(d) and (e) hereof except to the extent, if any, that the
        Company or Company's Accountant shall have delivered, within thirty (30)
        days after the Closing Financial Statements Delivery Date, a written
        notice to Purchaser setting forth objections thereto, specifying in
        reasonable detail any such objection (it being understood that any
        amounts not disputed as provided herein shall be paid promptly). If a
        change proposed by the Company is disputed by Purchaser, then Purchaser
        and the Company shall negotiate in good faith to resolve such dispute.
        If, after a period of thirty (30) days following the date on which the
        Company gives Purchaser notice of any such proposed change, any such
        proposed change still remains disputed, then Purchaser and the Company
        hereby agree that the Las Vegas, Nevada office of PriceWaterhouseCoopers
        LLP (the "Accounting Firm") shall resolve any remaining disputes. The
        Accounting Firm shall act as an arbitrator to make a determination with
        respect to the issues that are disputed by the parties, based on
        presentations by the Company and Purchaser, and by independent review of
        the Accounting Firm if deemed necessary in the sole discretion of the
        Accounting Firm, which determination shall be limited to only those
        issues still in dispute. The decision of the Accounting Firm shall be
        final and binding and shall be in accordance with the provisions of this
        Section 1.05(b). The fees and expenses of the Accounting Firm, if any,
        shall be paid equally by Purchaser and the Company. The date on which
        the Net Current Assets is finally determined pursuant to this
        Section 1.05 is referred to hereinafter as the "Determination Date."
     e. If the amount of Net Current Assets used to determine the Estimated
        Purchase Price pursuant to Section 1.05(a) above is greater than the
        amount set forth in the Closing Balance Sheet, the Company shall pay to
        Purchaser, as an adjustment to the Estimated Purchase Price, an
        aggregate amount equal to such excess. Any payments required to be made
        by the Company pursuant to this Section 1.05(d) shall be made within ten
        (10) days of the Determination Date by wire transfer of immediately
        available funds to an account designated by Purchaser.
     f. If the amount of Net Current Assets used to determine the Estimated
        Purchase Price pursuant to Section 1.05(a) above is less than the amount
        set forth in the Closing Balance Sheet, Purchaser shall pay to the
        Company, as an adjustment to the Estimated Purchase Price, an amount
        equal to such difference. Any payments required to be made by Purchaser
    
        <page>pursuant to this Section 1.05(e) shall be made within ten (10)
        days of the Determination Date by wire transfer of immediately available
        funds to an account designated by the Company.
    
     g. In the event that Company or Parent exercises the right to purchase the
        JV interests subject to the Option Agreement prior to the Closing Date,
        the Purchase Price shall be increased in an amount equal to the exercise
        price paid by Parent or Company, as applicable, with respect to the
        exercise of the right to purchase the JV interests subject to the Option
        Agreement, provided that in no event shall the Purchase Price be
        increased in an amount in excess of the exercise price set forth in the
        Option Agreement in effect on the Effective Date.

 6. Prorations

    . The following prorations relating to the Assets and the ownership and
    operation of the Business will be made as of the Transfer Time, with the
    Company liable to the extent such items relate to any time period prior to
    the Transfer Time and are Retained Liabilities and Purchaser liable to the
    extent such items relate to periods beginning with and subsequent to the
    Transfer Time or are Assumed Liabilities:

     b. Real estate taxes and assessments on or with respect to the Real
        Property, provided that proration with respect to Leased Real Property
        shall be based upon the amounts payable by the Company in respect to
        such taxes under the Real Property Leases.
     c. Rents, additional rents, taxes and other items payable by or to the
        Company under the Real Property Leases and Personal Property Leases.
     d. The amount of rents, taxes and charges for sewer, water, telephone,
        electricity and other utilities relating to the Real Property.
     e. All other items normally adjusted in connection with similar
        transactions; provided that receipts of the Company with respect to
        hotel room rentals on the Closing Date shall be retained by the Company.

    Except as otherwise agreed by the parties or with respect to amounts to
    adjustments to the Purchase Price made pursuant to Section 1.05, the net
    amount of all such prorations will be settled and paid on the Closing Date.
    If the Closing shall occur before a real estate tax rate is fixed, the
    apportionment of taxes shall be based upon the tax rate for the preceding
    year applied to the latest assessed valuation.

 7. Further Assurances; Post-Closing Cooperation

    .

     b. Subject to the terms and conditions of this Agreement, at any time or
        from time to time after the Closing, at Purchaser's request and without
        further consideration, the Company shall execute and deliver to
        Purchaser such other instruments of sale, transfer, conveyance,
        assignment and confirmation, provide such materials and information and
        take such other actions as Purchaser may reasonably deem necessary or
        desirable in order more effectively to transfer, convey and assign to
        Purchaser, and to confirm Purchaser's title to, all of the Assets
        (including, without limitation, the delivery to Purchaser of fully
        executed Uniform Commercial Code amendment or termination statements
        relating to the Assets as Purchaser shall request), and, to the full
        extent permitted by Law, to put Purchaser in actual possession and
        operating
    
        <page>control of the Business and the Assets and to assist Purchaser in
        exercising all rights with respect thereto, and otherwise to cause the
        Company to fulfill its obligations under this Agreement.
    
     c. Following the Closing, the Company and Purchaser will afford the other
        party, its counsel and its accountants, during normal business hours,
        reasonable access to the books, records and other data relating to the
        Business in its possession with respect to periods prior to the Closing
        and the right to make copies and extracts therefrom, to the extent that
        such access may be reasonably required by the requesting party in
        connection with (i) the preparation of Tax Returns, (ii) the
        determination or enforcement of rights and obligations under this
        Agreement, (iii) compliance with the requirements of any Governmental or
        Regulatory Authority including without limitation the Commission, (iv)
        the determination or enforcement of the rights and obligations of any
        party to this Agreement and (v) in connection with any actual or
        threatened Action or Proceeding. Further, the Company and Purchaser
        agree for a period extending six (6) years after the Closing Date not to
        destroy or otherwise dispose of any such books, records and other data
        unless such party shall first offer in writing to surrender such books,
        records and other data to the other party and such other party shall not
        agree in writing to take possession thereof during the ten (10) day
        period after such offer is made.
     d. If, in order properly to prepare its Tax Returns, other documents or
        reports required to be filed with Governmental or Regulatory Authorities
        or its financial statements or to fulfill its obligations hereunder, it
        is necessary that the Company or Purchaser be furnished with additional
        information, documents or records relating to the Business not referred
        to in paragraph (b) above, and such information, documents or records
        are in the possession or control of the other party, such other party
        shall use its commercially reasonable efforts to furnish or make
        available such information, documents or records (or copies thereof) at
        the recipient's request, cost and expense.
     e. Notwithstanding anything to the contrary contained in this Section, if
        the Company and Purchaser are in an adversarial relationship in
        litigation or arbitration, the furnishing of information, documents or
        records in accordance with paragraphs (b) and (c) of this Section shall
        be subject to applicable rules relating to discovery.

 8. Third-Party Consents; ACI's Gaming Compliance Program

    .

     b. To the extent that any Real Property Lease, Personal Property Lease,
        Business Contract or Business License is not assignable without the
        consent of another party, this Agreement shall not constitute an
        assignment or an attempted assignment thereof if such assignment or
        attempted assignment would constitute a breach thereof or a default
        thereunder. The Company and Purchaser shall use commercially reasonable
        efforts to obtain the consent of such other party to the assignment of
        any such Real Property Lease, Personal Property Lease, Business Contract
        or Business License to Purchaser in all cases in which such consent is
        required for such assignment, provided, however, that in the event any
        such consent, other than any required consent of the Commission or any
        consent that is listed in Section 6.09 of the Disclosure Schedule (each
        a "Required Consent"), is not obtained on or prior to the Closing Date,
        such event shall not cause the Closing to be delayed or constitute a
        default by the Company of any obligation hereunder or result in a
        reduction of the Purchase Price. If any such consent,
    
        <page>other than a Required Consent, shall not be obtained, the Company
        shall cooperate with Purchaser in any reasonable arrangement designed to
        provide for Purchaser the benefits intended to be assigned to Purchaser
        under the relevant Real Property Lease, Personal Property Lease,
        Business Contract or Business License, including enforcement at the cost
        and for the account of Purchaser of any and all rights of the Company
        against the other party thereto arising out of the breach or
        cancellation thereof by such other party or otherwise, provided that if
        Purchaser does not receive the benefits intended to be assigned to
        Purchaser pursuant to a Real Property Lease, Personal Property Lease,
        Business Contract or Business License because a consent is not obtained
        and an arrangement transferring such benefit is not entered into, such
        Real Property Lease, Personal Property Lease, Business Contract or
        Business License, as applicable, shall constitute an Excluded Asset and
        the obligations pursuant thereto shall constitute a Retained Liability.
    
     c. In the event that any background investigation with respect to any party
        (and its respective owners and management) to any Real Property Lease,
        Personal Property Lease or Business Contract to which Purchaser will
        become a party by virtue of the consummation of the transactions
        contemplated hereby results in a finding by ACI that such party is an
        "Unsuitable Person" (as defined in ACI's Gaming Compliance Program in
        the form provided to Parent), then such Real Property Lease, Personal
        Property Lease or Business Contract shall not be assumed by Purchaser
        and shall constitute an Excluded Asset and a Retained Liability. ACI
        shall notify Parent and the Company no later than forty-five (45) days
        following the Effective Date if such investigation reveals that any such
        party is an "Unsuitable Person," which notice shall specify the identity
        of the person that has been determined to be unsuitable and shall also
        indicate if any person that is subject to a background investigation
        required pursuant to ACI's Gaming Compliance Program has not responded
        to inquiries made pursuant to such background investigation.

 9. Insurance Proceeds

. If any of the Assets is destroyed or damaged or taken in condemnation
following the Effective Date, the insurance proceeds or condemnation award with
respect thereto shall be an Asset. At the Closing, the Company shall pay or
credit to Purchaser any such insurance proceeds or condemnation awards received
by it on or prior to the Closing (along with the amount of any deductible or
retention withheld therefrom) and shall assign to or assert for the benefit of
Purchaser all of its rights against any insurance companies, Governmental or
Regulatory Authorities and others with respect to such damage, destruction or
condemnation. As and to the extent that there is available insurance under
policies maintained by the Company and its Affiliates, predecessors and
successors in respect of any Assumed Liability, except for any such insurance
proceeds with respect to which the insured is directly or indirectly
self-insured or has agreed to indemnify the insurer, the Company shall cause
such insurance to be applied toward the payment of such Assumed Liability.

<page>



REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT

The Company and Parent hereby jointly and severally represent and warrant to
Purchaser as follows as of the Effective Date and as of the Closing Date,
except, to the extent any such representation or warranty is made as of a
specified date earlier than the Closing Date, such earlier date:

 1.  Corporate Existence

     .

      b. The Company is a corporation duly incorporated, validly existing and in
         good standing under the Laws of the State of Missouri, and has full
         corporate power and authority to conduct its business as and to the
         extent now conducted and to own, use and lease its Assets and enter
         into and perform this Agreement and consummate the transactions
         contemplated hereby.
         Subsidiaries
         . The Company does not have any equity investment in any entity, nor
         does it own any other securities with respect to any entity, other than
         Station/First Joint Venture and Station Casino Kansas City Restaurants,
         Inc. Station Casino Kansas City Restaurants, Inc. does not own any
         assets or conduct any operations related to the Business or otherwise.

 2.  Authority

     . The execution and delivery by the Company of this Agreement, and the
     performance by the Company and Parent of their obligations hereunder, have
     been duly and validly authorized by the Board of Directors and the
     stockholder of the Company and the Board of Directors of Parent, no other
     action on the part of the Company or Parent or their stockholders being
     necessary. This Agreement has been duly and validly executed and delivered
     by the Company and Parent and constitutes a legal, valid and binding
     obligation of the Company and Parent enforceable against the Company and
     Parent in accordance with its terms, except to the extent such
     enforceability (a) may be limited by bankruptcy, insolvency,
     reorganization, moratorium or other similar laws relating to creditors'
     rights generally, and (b) is subject to general principles of equity.

 3.  No Conflicts

     . Except as set forth in Section 2.03 of the Disclosure Schedule, the
     execution, delivery and performance by the Company of this Agreement do not
     and the consummation of the transactions contemplated hereby will not:

      b. conflict with or result in a violation or breach of any of the terms,
         conditions or provisions of the articles of incorporation or bylaws (or
         other comparable charter documents) of the Company;
      c. subject to obtaining the consents, approvals and actions, making the
         filings and giving the notices disclosed in Section 2.04 of the
         Disclosure Schedule, conflict with or result in a violation or breach
         of any term or provision of any Law or Order applicable to the
     
         <page>Company or any of the Assets (other than such conflicts,
         violations or breaches (i) which could not in the aggregate reasonably
         be expected to materially and adversely affect the validity or
         enforceability of this Agreement or to have a Material Adverse Effect
         or (ii) as would occur solely as a result of the identity or the legal
         or regulatory status of Purchaser or any of its Affiliates); or
     
      d. except as could not, individually or in the aggregate, reasonably be
         expected to have a Material Adverse Effect or to materially and
         adversely affect the ability (i) of the Company to consummate the
         transactions contemplated hereby or to perform its obligations
         hereunder or (ii) Purchaser to operate the Business after the Transfer
         Time in a manner substantially consistent with the Company's past
         practice, (A) conflict with or result in a violation or breach of, (B)
         constitute (with or without notice or lapse of time or both) a default
         under, (C) require the Company to obtain any consent, approval or
         action of, make any filing with or give any notice to any Person as a
         result or under the terms of, (D) result in or give to any Person any
         right of termination, cancellation, acceleration or modification in or
         with respect to, or (E) result in the creation or imposition of any
         Lien upon the Company or any of the Assets under, any Contract or
         License to which the Company is a party or by which any of its Assets
         is bound.

 4.  Governmental Approvals and Filings

     . Except as disclosed in Section 2.04 of the Disclosure Schedule, no
     consent, approval, action, order or authorization of, or registration,
     declaration or filing with or notice to any Governmental or Regulatory
     Authority on the part of the Company is required in connection with the
     execution, delivery and performance of this Agreement or the consummation
     of the transactions contemplated hereby, except (a) where the failure to
     obtain any such consent, approval or action, to make any such filing or to
     give any such notice could not reasonably be expected to materially and
     adversely affect the ability of the Company to consummate the transactions
     contemplated by this Agreement or to perform its obligations hereunder, or
     to have a Material Adverse Effect, and (b) those as would be required
     solely as a result of the identity or the legal or regulatory status of
     Purchaser or any of its Affiliates.

 5.  Financial Statements and Condition

     .

      b. Prior to the execution of this Agreement, the Company has delivered to
         Purchaser true and complete copies of (i) the unaudited combined
         balance sheets and the related combined statements of operations,
         stockholder's equity and cash flows of the Company and St. Charles
         Riverfront Station, Inc. for the fiscal year ended December 31, 1999,
         and (ii) the unaudited combined balance sheets of the Company and St.
         Charles Riverfront Station, Inc. as of March 31, 2000 and June 30, 2000
         and the related unaudited statement of operations for the portion of
         the fiscal year then ended. Except as set forth in the notes thereto
         and as disclosed in Section 2.05(a) of the Disclosure Schedule, all
         such financial statements were prepared in accordance with GAAP and
         fairly present in all material respects the combined financial
         condition and results of operations of the Company and St. Charles
         Riverfront Station, Inc., in each case, as of the respective dates
         thereof and for the respective periods covered thereby.
      c. <page>Except for the execution and delivery of this Agreement and the
         transactions to take place pursuant hereto on or prior to the Closing
         Date and except as disclosed in Section 2.05(b) of the Disclosure
         Schedule, during the period beginning on the Financial Statement Date
         and ending on the Effective Date there has not been any change with
         respect to the Business or the Assets that could reasonably be expected
         to have a Material Adverse Effect.

 6.  Taxes

     .

     Tax Liens
     . Except as set forth in
     Section 2.06(a) of the Disclosure Schedule
     , there are no Tax Liens upon the assets of the Company except liens for
     Taxes not yet due.
     Compliance with Tax Laws
     . Except as set forth in
     Section 2.06(b) of the Disclosure Schedule
     , the Company has complied (and, with respect to all amounts due with
     respect to periods through and including the Closing Date, will comply)
     with all applicable laws, rules, and regulations relating to the filing of
     Tax Returns and the payment and withholding of Taxes (including, without
     limitation, withholding and reporting requirements under Code Secs. 1441
     through 1464, 3401 through 3406, 6041 and 6049 and similar provisions under
     any other laws) and have, within the time and in the manner prescribed by
     law, withheld from employee wages and paid over to the proper governmental
     authorities all required amounts.

 7.  Legal Proceedings

     . Except as disclosed in Section 2.07 of the Disclosure Schedule, there are
     no Orders outstanding and no Actions or Proceedings pending or, to the
     Knowledge of the Company, threatened against, relating to or affecting the
     Company or any of its Assets which could reasonably be expected
     individually or in the aggregate to have a Material Adverse Effect, or
     which seek to enjoin, rescind or otherwise prevent the consummation of the
     transactions contemplated hereby.

 8.  Compliance With Laws and Orders

     . To the Knowledge of the Company, except as disclosed in Section 2.08 of
     the Disclosure Schedule or in the filings of Parent with the Securities and
     Exchange Commission, the Company is not in violation of or in default under
     any Law or Order applicable to the Company or any of its Assets the effect
     of which, individually or in the aggregate with other such violations and
     defaults, could reasonably be expected to have a Material Adverse Effect.

 9.  Benefit Plans; ERISA; Labor Matters

     .

     Section 2.09(a) of the Disclosure Schedule

     contains a true and complete list of each Benefit Plan and "employee
     benefit plan" (within the meaning of section 3(3) of ERISA, including,
     without limitation, multiemployer plans within the meaning of ERISA
     section 3(37)), stock purchase, stock option, severance, employment,
     change-in-control, fringe benefit, collective bargaining, bonus, incentive,
     deferred compensation and all other employee benefit plans, agreements,
     programs, policies or other arrangements, whether or not subject to ERISA
     (including any funding mechanism therefor now in effect or required in the
     future as a result of the transaction contemplated by this Agreement or
     otherwise), whether formal or informal, oral or written, legally binding or
     not, under which any employee or former employee of the Company has any
     present or future right to benefits or under which the Company has any
     present

     

     <page>or future liability. All such plans, agreements, programs, policies
     and arrangements shall be collectively referred to as the "Company Plans".

      b. With respect to each Company Plan, the Company has delivered to
         Purchaser a current, accurate and complete copy (or, to the extent no
         such copy exists, an accurate description) thereof.
      c. No Lien has arisen on the Assets by reason of Section 302 of ERISA,
         Section 412 of the Code or Title IV of ERISA.
      d. Except as set forth in Section 2.09(e) of the Disclosure Schedule, no
         individual shall accrue or receive additional benefits, service or
         accelerated rights to payments of benefits under any Benefit Plan, as
         defined in Section 280G of the Code, or become entitled to severance,
         termination allowance or similar payments as a direct result of the
         transactions contemplated by this Agreement.
      e. There are no controversies pending or, to the Knowledge of the Company,
         threatened between the Company and any of its employees which
         controversies would have a Material Adverse Effect. The Company is not
         a party to any collective bargaining agreement or other labor union
         Contract applicable to persons employed by the Company except as
         disclosed in Section 2.09(f) of the Disclosure Schedule. To the
         Knowledge of the Company there are no strikes, slowdowns, work
         stoppages, lockouts or threats thereof by or with respect to any of the
         employees of the Company.
         Section 2.09(g) of the Disclosure Schedule
         lists the number of employees terminated by the Company at each site of
         employment of the Business in the 90-day period ending on the date
         hereof, and the date of such termination, with respect to each such
         termination which would be required to be taken into account in
         determining whether a "plant closing" or "mass layoff" subject to the
         Worker Adjustment and Retraining Notification Act (the "
         WARN
         ") could occur based on subsequent terminations; provided that this
         sentence shall not apply with respect to any site of employment at
         which sufficient employees have not been employed at any time in such
         90-day period for terminations of employment at such site to be subject
         to WARN.

 10. Real Property

     .

         Section 2.10(a) of the Disclosure Schedule
         contains a list of (i) each parcel of real property currently owned by
         the Company and (ii) each parcel of real property leased by the
         Company.
      b. The Company has good and marketable title to each parcel of real
         property described in clause (i) of paragraph (a) above free and clear
         of Liens, except for Permitted Liens or as disclosed in Section 2.10(b)
         of the Disclosure Schedule, and has a valid and subsisting leasehold
         estate in the real properties referred to in clause (ii) of
         paragraph (a) above free and clear of Liens, except for Permitted Liens
         or as disclosed in Section 2.10(b) of the Disclosure Schedule. To the
         Knowledge of the Company, all of the Real Property Leases are valid,
         binding, and enforceable in accordance with their terms, and are in
         full force and effect as of the date hereof. To the Knowledge of the
         Company, except as disclosed in Section 2.10(b) of the
     
         <page>Disclosure Schedule there are no existing material defaults by
         the Company beyond any applicable grace periods under such leases and
         the Company has not received any notice of default under any of such
         leases.
     
      c. Without limiting the generality of the foregoing, as to leasehold
         estates under the Real Property Leases, the Company warrants that it
         has quiet and peaceful possession of each of the properties leased by
         it.
      d. To the Knowledge of the Company, the Real Property is not subject to
         any deferred or rollback taxes on account of any change in zoning or
         land use classification, and to the Knowledge of the Company there are
         no pending assessments affecting the Real Property.
      e. Except as could not be reasonably expected to have a Material Adverse
         Effect, all water, sewer, gas, electric, telephone and drainage
         facilities and all other utilities required by law or for the present
         normal use and operation of the Business are all connected and
         operating pursuant to valid permits, are adequate to service the
         Business, and such facilities are connected by means of one or more
         public or private easements extending from a property line to one or
         more public streets, public rights-of-way or utility facilities.
      f. There are no pending or, to the Knowledge of the Company, threatened
         condemnation, eminent domain or similar proceedings affecting the Real
         Property or any portion thereof.
      g. The Company is not a "foreign person" within the meaning of Section
         1445 et seq. of the Internal Revenue Code of 1986, as amended.
      h. The mechanical equipment located in any improvements located on the
         Real Property, including but not limited to air conditioning and
         heating systems and the electrical and plumbing systems, are in
         sufficient condition to permit the operation of the Business as it is
         currently conducted.

 11. Tangible Personal Property

     . The Company is in possession of and has good title to, or has valid
     leasehold interests in or valid rights under Contract to use, all tangible
     personal property used in and, individually or in the aggregate with other
     such property, material to the Business or Condition of the Company, except
     for such tangible personal property sold, consumed or otherwise disposed of
     in the ordinary course of business since the Financial Statement Date. All
     tangible Assets, taken as a whole, are in sufficient condition to permit
     the operation of the Business as it is currently conducted.

 12. Contracts

     .

         Section 2.12(a) of the Disclosure Schedule
         (with paragraph references corresponding to those set forth below)
         contains a true and complete list of each of the following Contracts
         that constitute Assets as of the Effective Date:
          i.    <page>all Contracts (excluding Benefit Plans) providing for a
                commitment of employment or consultation services for a
                specified term and payments at any one time or in any one year
                in excess of One Hundred Thousand Dollars ($100,000);
          ii.   all Contracts with any Person containing any provision or
                covenant prohibiting or materially limiting the ability of the
                Company to engage in any business activity or compete with any
                Person;
          iii.  all Contracts relating to Indebtedness of the Company included
                as an Assumed Liability;
          iv.   all Contracts (other than this Agreement) providing for (A) the
                future disposition or acquisition of any assets or properties
                individually or in the aggregate material to the Business, other
                than dispositions or acquisitions in the ordinary course of
                business, and (B) any merger or other business combination;
          v.    all Contracts between the Company, on the one hand, and any
                Affiliate of the Company, on the other hand and which is
                included as an Assumed Liability;
          vi.   all Contracts (other than this Agreement) that limit or contain
                restrictions on the ability of the Company to incur Indebtedness
                or incur or suffer to exist any Lien, to purchase or sell any
                Assets, to change the lines of business in which it participates
                or engages or to engage in any merger or other business
                combination and which is included as an Assumed Liability;
          vii.  all other Contracts that (A) involve the payment, pursuant to
                the terms of any such Contract, by or to the Company of more
                than One Hundred Thousand Dollars ($100,000) annually or (B)
                cannot be terminated within ninety (90) days after giving notice
                of termination without resulting in any material cost or penalty
                to the Company; and
          viii. all Real Property Leases.
     
      b. As of the Effective Date, each Contract required to be disclosed in
         Section 2.12(a) of the Disclosure Schedule, true and complete copies of
         which have been delivered to Purchaser, is in full force and effect and
         constitutes a legal, valid and binding agreement, enforceable in
         accordance with its terms, of the Company and, to the Knowledge of the
         Company, of each other party thereto; and except as disclosed in
         Section 2.12(b) of the Disclosure Schedule neither the Company nor, to
         the Knowledge of the Company, any other party to such Contract is in
         violation or breach of or default under any such Contract (or with
         notice or lapse of time or both, would be in violation or breach of or
         default under any such Contract) as of the Effective Date, the effect
         of which, individually or in the aggregate, could reasonably be
         expected to have a Material Adverse Effect.
      c. As of the Effective Date, the July Agreement has been terminated by the
         parties thereto and is of no further force or effect.

 13. <page>Licenses

     . As of the Effective Date, the Company has all Licenses required for the
     conduct of the Business as presently conducted (other than Licenses, the
     absence of which could not reasonably be expected to have a Material
     Adverse Effect). Except as set forth on Section 2.13 of the Disclosure
     Schedule, each such License is valid, binding and in full force and effect
     as of the Effective Date. Except as set forth on Section 2.13 of the
     Disclosure Schedule, to the Knowledge of the Company, as of the Effective
     Date the Company is not in default (or with the giving of notice or lapse
     of time or both, would be in default) under any such License in any respect
     that could reasonably be expected to have a Material Adverse Effect. The
     Licenses listed in Section 2.13 of the Disclosure Schedule are not
     transferable.

 14. Affiliate Transactions

     . There is no Liability between the Company, on the one hand, and any
     officer, director or Affiliate of the Company, on the other, that will
     constitute an Assumed Liability.

 15. Environmental Matters

     . Except as disclosed in Section 2.15 of the Disclosure Schedule or as
     could not be reasonably expected to have a Material Adverse Effect, to the
     Knowledge of the Company:

      b. the Company holds and is in compliance with all Licenses which are
         required under applicable Environmental Laws for the Company to own and
         operate the Business (the "Environmental Permits") and will use
         commercially reasonable efforts to provide copies of such Environmental
         Permits to Purchaser and to facilitate the transfer of those
         Environmental Permits which are transferable to Purchaser;
      c. the Company and all real property owned, operated or leased by the
         Company are in compliance with applicable Environmental Laws;
      d. the Company has not been notified by any Governmental or Regulatory
         Authority or third party of any pending or threatened claim arising
         under Environmental Laws (an "Environmental Claim") against the
         Business or the Company in connection with the Business;
      e. the Company has not been notified by any Governmental or Regulatory
         Authority or third party of any pending claim that either the Business
         or the Company in connection with the Business may be a potential
         responsible party for environmental contamination or any Release of
         Hazardous Material, nor has the Company been notified that any site or
         facility now or previously owned or leased by the Company is listed or
         proposed for listing on the NPL or any similar state or local list of
         sites requiring investigation or clean-up;
      f. the Company in connection with the Business has not entered into or
         agreed to any consent decree or order with respect to or affecting the
         Assets relating to compliance with any Environmental Law or to
         investigation or cleanup of Hazardous Material under any Environmental
         Law;
      g. there are no aboveground or underground storage tanks located on, in or
         under any properties currently or formerly owned, operated or leased by
         the Company in
     
         <page>connection with the Business or any predecessor of the Business
         or the Company in connection with the Business;
     
      h. no Releases of Hazardous Material have occurred at, from, in, on, to or
         under any property currently or formerly owned, operated or leased by
         the Company in connection with the Business or any predecessor of the
         Business or the Company, and no Hazardous Material is present in, on or
         about or is migrating to or from any such property that could give rise
         to an Environmental Claim by a Governmental or Regulatory Authority or
         third party against the Business or the Company;
      i. neither the Company in connection with the Business, nor any
         predecessors thereof, has transported or arranged for the treatment,
         storage, handling, disposal or transportation of any Hazardous
         Substance to any location that could result in an Environmental Claim
         against or liability to the Business or the Company;
      j. there is no amount of asbestos, ureaformaldehyde material,
         polychlorinated biphenyl containing equipment or lead paint containing
         materials in, at or on any property owned, leased or operated by the
         Company in connection with the Business; and
      k. there have been no environmental investigations, studies, audits or
         tests with respect to any property currently or formerly owned, leased
         or operated by the Company in connection with the Business thereof
         which have not been delivered to Purchaser prior to execution of this
         Agreement.

 16. Labor Matters

     . To the Knowledge of the Company, the Company is in compliance in all
     material respects with all Laws respecting employment and employment
     practices, terms and conditions of employment and wages and hours.

 17. Brokers

     . Except for Wasserstein Perella & Co., Inc., whose fees, commissions and
     expenses are the sole responsibility of the Company, all negotiations
     relative to this Agreement and the transactions contemplated hereby have
     been carried out by the Company directly with Purchaser without the
     intervention of any other Person on behalf of the Company in such manner as
     to give rise to any valid claim by any Person against Purchaser for a
     finder's fee, brokerage commission or similar payment.

 18. Absence of Certain Changes

     . Except as set forth in Section 2.18 of the Disclosure Schedule, since the
     Financial Statement Date, the Business has been conducted in the ordinary
     course, and there has not been:

      b. any event, occurrence, state of circumstances or facts or change in the
         Company, the Assets or the Business that has had or that may be
         reasonably expected to have, either alone or together, a Material
         Adverse Effect;
      c. any change by the Company in its accounting principles, methods or
         practices other than changes required pursuant to GAAP or in the manner
         it keeps its books and records or any change by the Company of its
         current practices with regards to sales, receivables, payables or
         accrued expenses;
      d. <page>the entering into of any Contract (other than the July Agreement)
         or other arrangement between the Company and any officer, director,
         stockholder or Affiliate of the Company; or
      e. any (i) single commitment for capital expenditures that has not been
         performed prior to the Effective Date in excess of $1,000,000 for
         additions to property, plant, equipment or intangible capital assets,
         (ii) commitments for capital expenditures that has not been performed
         prior to the Effective Date in an aggregate amount in excess of
         $5,000,000 for additions to property, plant, equipment or intangible
         capital assets or capital expenditures, (iii) sale, assignment,
         transfer, lease or other disposition of or agreement to sell, assign,
         transfer, lease or otherwise dispose of any asset or property outside
         the ordinary course of business having a value of $2,000,000 in the
         aggregate.

 19. Sufficiency of and Title to the Assets

     . Upon consummation of the transactions contemplated by this Agreement, the
     Company will have sold, assigned, transferred and conveyed to Purchaser,
     free and clear of all Liens, other than Permitted Liens, all of the Assets,
     which constitute all of the properties and assets now held or employed by
     the Company primarily in connection with the Business (other than the
     Excluded Assets).

 20. Insurance

. As of the Effective Date, the assets, properties and operations of the
Business are insured under various policies of insurance, all of which are
described in Section 2.20 of the Disclosure Schedule, which discloses for each
policy the type of coverage and the amounts of coverage. As of the Effective
Date, all such policies are in full force and effect, no notice of cancellation
has been received, and there is no existing material default, or event which the
giving of notice or lapse of time or both, would constitute a material default,
by any insured thereunder.



REPRESENTATIONS AND WARRANTIES OF PURCHASER and aci

Purchaser and ACI, jointly and severally represent and warrant to the Company as
follows as of the Effective Time and as of the Closing Date, except, to the
extent any such representation or warranty is made as of a specified date
earlier than the Closing Date, such earlier date:

 1. Existence

    . Purchaser is a corporation duly organized, validly existing and in good
    standing under the Laws of the State of Missouri. ACI is a corporation duly
    organized, validly existing and in good standing under the Laws of the State
    of Nevada. Each of Purchaser and ACI has full corporate power and authority
    to execute and deliver this Agreement, to perform its obligations hereunder
    and to consummate the transactions contemplated hereby.

 2. Authority

    . The execution and delivery by Purchaser and ACI of this Agreement, and the
    performance by Purchaser and ACI of their respective obligations hereunder,
    have been duly and validly authorized by the respective boards of directors
    of Purchaser and ACI, no other corporate action on the part of Purchaser or
    ACI or their respective shareholders being necessary. This Agreement has
    been duly and validly executed and delivered by each of

    <page>Purchaser and ACI and constitutes a legal, valid and binding
    obligation of each of Purchaser and ACI enforceable against each of them in
    accordance with its terms, except to the extent such enforceability (a) may
    be limited by bankruptcy, insolvency, reorganization, moratorium or other
    similar laws relating to creditors' rights generally and (b) is subject to
    general principles of equity.

 3. No Conflicts

    . The execution and delivery by each of Purchaser and ACI of this Agreement
    do not and the consummation of the transactions contemplated hereby will
    not:

     b. conflict with or result in a violation or breach of any of the terms,
        conditions or provisions of the articles of incorporation (or other
        comparable corporate charter document) of Purchaser or ACI, as
        applicable;
     c. subject to obtaining the consents, approvals and actions, making the
        filings and giving the notices disclosed in Section 3.04 of the
        Disclosure Schedule, conflict with or result in a violation or breach of
        any term or provision of any Law or Order applicable to Purchaser or ACI
        or any of the Assets (other than such conflicts, violations or breaches
        which could not in the aggregate reasonably be expected to adversely
        affect the validity or enforceability of this Agreement); or
     d. except as could not, individually or in the aggregate, reasonably be
        expected to adversely affect the ability of Purchaser or ACI to
        consummate the transactions contemplated hereby or to perform its
        obligations hereunder, (i) conflict with or result in a violation or
        breach of, (ii) constitute (with or without notice or lapse of time or
        both) a default under, (iii) require Purchaser or ACI to obtain any
        consent, approval or action of, make any filing with or give any notice
        to any Person as a result or under the terms of, or (iv) result in the
        creation or imposition of any Lien upon Purchaser or ACI or any of their
        respective assets or properties under, any Contract or License to which
        Purchaser or ACI is a party or by which any of their respective assets
        and properties is bound.

 4. Governmental Approvals and Filings

    . Except as disclosed in Section 3.04 of the Disclosure Schedule, no
    consent, approval, action, order or authorization of, or registration,
    declaration or filing with or notice to any Governmental or Regulatory
    Authority on the part of Purchaser or ACI is required in connection with the
    execution, delivery and performance of this Agreement or the consummation of
    the transactions contemplated hereby, except where the failure to obtain any
    such consent, approval or action, to make any such filing or to give any
    such notice could not reasonably be expected to adversely affect the ability
    of Purchaser or ACI to consummate the transactions contemplated by this
    Agreement or to perform its obligations hereunder.

 5. Legal Proceedings

    . There are no Orders outstanding and no Actions or Proceedings pending or,
    to the Knowledge of Purchaser or ACI, as applicable, threatened against,
    relating to or affecting Purchaser or ACI, as the case may be, which could
    reasonably be expected to result in the issuance of an Order restraining,
    enjoining or otherwise prohibiting or making illegal the consummation of any
    of the transactions contemplated by this Agreement.

 6. <page>Brokers

    . Except for Deutsche Bank Securities Inc., whose fees, commissions and
    expenses are the sole responsibility of Purchaser and/or ACI, all
    negotiations relative to this Agreement and the transactions contemplated
    hereby have been carried out by Purchaser and ACI without the intervention
    of any Person on behalf of Purchaser or ACI in such manner as to give rise
    to any valid claim by any Person against the Company for a finder's fee,
    brokerage commission or similar payment.

 7. Financing

    . Purchaser has sufficient cash and/or available credit facilities (and has
    provided the Company with evidence thereof) to pay the Purchase Price and to
    make all other necessary payments of fees and expenses in connection with
    the transactions contemplated by this Agreement.

 8. Purchaser's Gaming Licenses

. Neither Purchaser nor any of its directors or executive officers has ever been
denied a gaming license by any Governmental or Regulatory Authority. ACI and the
directors and executive officers of Purchaser are currently licensed or hold
findings of suitability to conduct gaming activities in the States of Nevada,
Mississippi and Iowa. A list of such directors, officers and each such state in
which such Person is licensed or holds a finding of suitability is set forth in
Section 3.08 of the Disclosure Schedule.



COVENANTS OF THE COMPANY AND PARENT

The Company and Parent covenant and agree with Purchaser that, at all times from
and after the Effective Date until the Closing, and in the case of
Sections 4.06, 4.11 and 4.12 for the period set forth therein, Parent and the
Company will, and Parent will cause the Company to, comply with all covenants
and provisions of this Article IV, except to the extent Purchaser may otherwise
consent in writing. Purchaser acknowledges and agrees that the actions taken, or
failed to be taken, by Parent and the Company prior to or following the
Effective Date with respect to the investigation by the Commission or any other
Governmental or Regulatory Authority into the activities of Michael Lazaroff and
the involvement of Parent and the Company therewith, and any related matters,
shall not constitute a breach of the obligations of Parent and the Company
pursuant to this Article IV; provided, however, that Purchaser shall have no
liability with respect to any obligations resulting from such investigation and
all liabilities arising out of, or with respect to, such investigation shall be
considered a "Retained Liability" for the purposes of this Agreement.

 1.  Regulatory and Other Approvals

     . The Company will, as promptly as reasonably practicable (a) take all
     commercially reasonable steps necessary or desirable to obtain all
     consents, approvals, actions, orders or authorizations of, or make all
     registrations, declarations or filings with and give all notices to
     Governmental or Regulatory Authorities or any other Person required of the
     Company to consummate the transactions contemplated hereby (including,
     without limitation, the Required Consents), (b) provide such other
     information and communications to such Governmental or Regulatory
     Authorities or other Persons as such Governmental or Regulatory Authorities
     or other Persons may reasonably request in connection therewith and
     (c) provide reasonable cooperation to Purchaser in connection with the

     <page>performance of its obligations under Sections 5.01 and 5.02 below.
     The Company will provide, or cause to be provided, notification to
     Purchaser when any such consent, approval, action, order, authorization,
     registration, declaration, filing or notice referred to in clause (a) above
     is obtained, taken, made or given, as applicable, and will advise Purchaser
     of any communications (and, unless precluded by Law, provide copies of any
     such communications that are in writing) with any Governmental or
     Regulatory Authority or other Person regarding any of the transactions
     contemplated by this Agreement.

 2.  HSR Filings

     . In addition to and not in limitation of the Company's covenants contained
     in Section 4.01 above, the Company will (a) take promptly all actions
     necessary to make the filings required of the Company or its Affiliates
     under the HSR Act, (b) comply at the earliest practicable date with any
     request for additional information received by the Company or its
     Affiliates from the Federal Trade Commission or the Antitrust Division of
     the Department of Justice pursuant to the HSR Act and (c) cooperate with
     Purchaser in connection with Purchaser's filing under the HSR Act and in
     connection with resolving any investigation or other inquiry concerning the
     transactions contemplated by this Agreement commenced by either the Federal
     Trade Commission or the Antitrust Division of the Department of Justice or
     state attorneys general.

 3.  Investigation by Purchaser

     . The Company will (a) provide Purchaser and its officers, employees,
     counsel, accountants, financial advisors, consultants and other
     representatives (together, "Representatives") with full access, upon
     reasonable prior notice and during normal business hours, to all officers,
     employees, agents and accountants of the Company and its Assets and Books
     and Records, but only to the extent that such access does not unreasonably
     interfere with the business operations of the Company and (b) furnish
     Purchaser and such other Persons with all such information and data
     (including, without limitation, copies of Contracts, Benefit Plans and
     other Books and Records) concerning the business and operations of the
     Company as Purchaser or any of such other Persons reasonably may request in
     connection with such investigation, except to the extent that furnishing
     any such information or data would violate any Law, Order, Contract or
     License applicable to the Company or by which any of its Assets is bound.

 4.  Conduct of Business

     . Subject to Section 4.05 below, the Company will conduct business only in
     the ordinary course consistent with past practice and shall:

      b. take all actions to be in compliance with, and to maintain the
         effectiveness of, all Licenses, it being acknowledged and agreed that
         actions taken, or failed to be taken, by Parent and the Company prior
         to or following the Effective Date with respect to the investigation by
         the Commission or any other Governmental or Regulatory Authority into
         the activities of Michael Lazaroff and the involvement of Parent and
         the Company therewith shall not constitute a breach of this clause (a);
      c. preserve the goodwill of those of its suppliers, customers and
         distributors having material business relationships with the Business,
         unless such failure to preserve such goodwill would not be commercially
         unreasonable;
      d. <page>maintain policies of insurances with substantially the same
         insurance coverage as exists as of the Effective Date against loss or
         damage to the Assets;
      e. use commercially reasonable efforts to maintain the Assets, in the
         aggregate, in a condition comparable to their current condition,
         reasonable wear, tear and depreciation excepted, and except for Assets
         disposed of, sold or consumed in the ordinary course of business in
         accordance with Section 4.05(a) below;
      f. continue and maintain its dredging operations in material compliance
         with the requirements of applicable Laws; and
      g. unless precluded by law, notify Purchaser in writing if to the
         Knowledge of the Company there is any event, condition, circumstance or
         group of actions, events, conditions or circumstances that could be
         reasonably expected to have a Material Adverse Effect, provided that
         nothing contained herein shall be deemed to require the Company to
         disclose any information that is privileged.

 5.  Certain Restrictions

     . The Company shall not:

      b. other than in the ordinary course of business or pursuant to the
         exercise of the rights to purchase the JV interests subject to the
         Option Agreement, acquire, lease, dispose of or otherwise transfer, any
         Assets;
      c. engage with any Person in any merger or other business combination; or
      d. amend or modify in any material respect or terminate any material
         Contract that could be reasonably expected to have a Material Adverse
         Effect, it being agreed that amendments to the Option Agreement that do
         not increase the exercise price to Purchaser of the option that is the
         subject of the Option Agreement and amendments to the Joint Venture
         Agreement and/or the Ground Lease to permit the assignment thereof to
         Purchaser and the novation of the Company and Parent or the
         acceleration of the exercise of the option under the Option Agreement
         shall not be deemed to have a Material Adverse Effect;
      e. make any material changes in the Company's staffing levels that could
         be reasonably expected to have a Material Adverse Effect;
      f. without Purchaser's prior written approval, which approval shall not be
         unreasonably withheld, materially increase the salary, bonus or other
         compensation of any of the Company's current employees that are
         department heads of the Business, other than pursuant to bonus plans
         that have been approved prior to the Effective Date, increases pursuant
         to employment agreements entered into prior to the Effective Date and
         increases consistent with past practices in an amount not to exceed
         five percent (5%) of the applicable employee's most recent annual
         salary and bonus
      g. enter into any Contract to do or engage in any of items listed in
         clauses (a) through (g) above; or
      h. <page>except as expressly permitted elsewhere in this Agreement, enter
         into or commit or propose to enter into any Contract obligating the
         Company to make payments thereunder in excess of $100,000 in any
         twelve-month period that can not be cancelled upon thirty days notice;
         and
      i. amend its articles of incorporation or bylaws in any manner that would
         have an adverse effect on the transactions contemplated hereby.

 6.  Transition Period

     .

      b. Subject to the prior approval of the Commission, the Company and Parent
         will, beginning at the Transfer Time and for a period of twelve (12)
         months after the Transfer Time, permit Purchaser to use and employ,
         solely in connection with the operation of the Business and pursuant to
         a non-exclusive, non-transferable, royalty-free license and right to
         use, the "Station Casino" name and logo (the "Mark") in connection with
         the operation of the Business following the Closing; provided that
         Purchaser shall conduct the Business under the Mark in a manner that is
         of a quality which at all times comports with the quality of the goods
         and services previously offered by the Company and its Affiliates under
         the Mark at the acquired property. The Company or its designee shall
         have the right, upon reasonable notice to Purchaser and during
         reasonable business hours, to inspect the premises of the Business to
         ensure that the quality of the Business is being maintained. In the
         event Purchaser fails to carry out or comply with such quality
         standards, the Company may immediately terminate this non-exclusive,
         non-transferable, royalty-free license upon written notice to
         Purchaser.
      c. Each of the Company and Parent will, beginning at the Effective Date
         and for a period of twelve (12) months after the Transfer Time, upon
         reasonable request from Purchaser and at the sole cost and expense of
         Purchaser, promptly provide Purchaser any and all information regarding
         the Assets and the Business, including but not limited to financial,
         accounting, tax and related data, reasonably necessary for the
         preparation by Purchaser of applications, reports and filings with any
         Governmental or Regulatory Authority.
      d. Each of the Company and Parent will, following the Effective Date and
         at the sole cost and expense of Purchaser, provide reasonable
         assistance to Purchaser with respect to the transfer of the Assets,
         including, without limitation, the transition and integration of
         payroll and benefit processing, accounting systems and other similar
         administrative systems and software systems constituting Assets. In
         addition, the Company and Parent will reasonably cooperate with
         Purchaser with respect to any permitted transfer of any rating
         experience with respect to unemployment and workers' compensation, and
         such other processes and procedures with respect to the operation of
         the Business as Purchaser may reasonably request.

 7.  No Solicitation

     . From and after the Effective Date, neither the Company nor Parent shall,
     directly or indirectly, through any officer, director, employee, financial
     advisor, representative or agent of such party (i) solicit, initiate, or
     encourage (including by way of furnishing information) or take any other
     action to facilitate knowingly any inquiries or proposals that constitute,
     or could reasonably be expected to lead to, a proposal or offer for a
     merger, consolidation, business combination, sale of substantial assets,
     sale of shares of capital

     <page>stock (including, without limitation, by way of a tender or exchange
     offer) or similar transaction involving the Company or the Business, other
     than the transactions contemplated by this Agreement (an "Acquisition
     Proposal"), (ii) engage in negotiations or discussions with any person (or
     group of persons) other than Purchaser or its affiliates (a "Third Party")
     concerning, or provide any non-public information to any person or entity
     relating to, any Acquisition Proposal, (iii) continue any prior discussions
     or negotiations with any Third Party concerning any Acquisition Proposal or
     (iv) accept, or enter into any agreement concerning, any Acquisition
     Proposal with any Third Party or consummate any Acquisition Proposal other
     than as contemplated by this Agreement.

 8.  Title Insurance

     .

      b. On the Closing Date, the Company shall, at the Company's expense
         (except as provided hereinafter), cause to be issued and delivered to
         Purchaser a policy of title insurance (the "Title Policy") with respect
         to the Real Property and conforming to the following specifications:
          i.    The form of the policy will be ALTA Owner's Policy Form B 1970
                (amended 10/17/70), with appropriate modifications for leasehold
                estates, or the current approved form for the jurisdiction in
                which the Real Property is located, with an endorsement deleting
                any exclusion or exception for creditors' rights;
          ii.   The Title Policy will be issued by Assured Quality Title Company
                (the "Title Company") and shall be underwritten by First
                American Title Insurance Company;
          iii.  Reinsurance (with direct access) of all amounts in excess of
                $100,000,000, if any, shall be underwritten by Chicago Title
                Insurance Company;
          iv.   The insured will be Purchaser and the JV;
          v.    The Title Policy shall be in an amount equal to that portion of
                the Purchase Price allocated to the Real Property;
          vi.   The Title Policy shall contain an affirmative statement of the
                insurer to the effect that the knowledge of the Company and
                First Holdings Company prior to the Closing shall not be imputed
                to Purchaser;
          vii.  The Title Policy will be dated concurrent with or subsequent to
                the Closing;
          viii. There will be no exceptions to coverage other than the Permitted
                Liens. Without limiting the generality of the foregoing
                provisions hereof, the Title Policy shall not contain any
                exceptions with respect to:
                 A. Rights or claims of parties in possession other than
                    tenants, as tenants only, under the leases and subleases
                    described in Sections 1.01(a)(ii)(A) and 1.01(a)(ii)(B) of
                    the Disclosure Schedule;
                 B. <page>Encroachments, overlaps, boundary line disputes or any
                    other matters which would be disclosed by an accurate survey
                    and inspection;
                 C. Easements or claims of easements not shown by the public
                    records;
                 D. Any lien, or right to a lien, for services, labor or
                    materials heretofore or hereafter furnished; and
                 E. Any other exceptions which may be designated or included as
                    standard exceptions in the area where the Real Property is
                    located.
         
          ix.   The Title Policy, at Purchaser's request and expense, shall
                contain a zoning endorsement in the form of ALTA Form 3.1
                showing the zoning classification of the Real Property and
                confirming that the current use of the Real Property is in
                conformance with the applicable zoning laws and use
                restrictions; and
          x.    The Title Policy, at Purchaser's request, will contain an
                assignment endorsement whereby the insurer agrees to consent to
                the assignment of the policy to, and to issue without charge an
                endorsement to the policy to show as an insured under the
                policy, any of the following: (i) any successor to Purchaser, by
                dissolution, liquidation, merger, consolidation, reorganization
                or otherwise; (ii) any stockholder of Purchaser to whom the Real
                Property, or any part thereof, is distributed; and (iii) any
                Affiliate of Purchaser, including any entity controlled by, in
                control of or under common control with Purchaser and to whom an
                interest in the Real Property, or any part thereof, is
                transferred by Purchaser. In the event that the Real Property,
                or any part thereof, consists of more than one parcel, the Title
                Policy shall, at Purchaser's request, contain an affirmative
                statement of insurance to the effect that all parcels of land
                constituting the Real Property, or such part thereof, are
                contiguous. The policy also shall contain such other affirmative
                statements of insurance and endorsements (for example, but not
                by way of limitation, an "access endorsement") as Purchaser may
                reasonably require.
          xi.   The fee or premium for any endorsements to the Title Policy
                whether identified in this Section 4.08 or otherwise requested
                by Purchaser, shall be for the account of and paid by Purchaser.
     
      c. The Company shall within ten (10) days after the date hereof deliver to
         Purchaser (i) a current commitment from the Title Company setting forth
         the basis upon which the Title Company is willing to insure title to
         the Real Property (the "Title Commitment"), and all documents
         referenced in Schedule B thereto, and (ii) a copy of each survey (the
         "Survey") of each parcel of the Real Property in the Company's
         possession, which Purchaser acknowledges and agrees shall be delivered
         without any representation or warranty of any kind as to the accuracy
         or completeness thereof by the Company or Parent. The cost of any
         survey work performed or ordered by the Company prior to the date
         hereof shall be paid for by the Company. If Purchaser requires any
         revisions or updates to the Survey delivered by the Company or requires
         a new survey, all such work shall be at the cost and expense of
         Purchaser. If the Title Commitment or the Survey discloses any liens,
         easements, restrictions, reservations or other defects or any other
         matters objectionable to Purchaser ("Title Objections"), other than
         Permitted

     <page>Liens, Purchaser shall advise the Company of the same in writing
     within ten (10) days after last receipt by Purchaser of the Title
     Commitment (with all documents referred to in Schedule B thereto) and the
     Survey (as revised or updated as may be required by Purchaser within 30
     days after receipt of the Title Commitment and Survey). Matters not
     objected to by Purchaser within said period shall be deemed to be
     additional Permitted Liens. As to any Title Objections, the Company may,
     but shall not be obligated to, remedy such matters as are susceptible of
     being remedied and shall, within ten (10) days after Purchaser gives the
     Company notice of its Title Objections, deliver written notice to Purchaser
     of those Title Objections which it shall remedy and those which it shall
     not remedy. Unless Purchaser elects to terminate this Agreement in
     accordance with clause 4.08(b)(y) below, the Company shall, as a condition
     to Purchaser's obligation to close hereunder, deliver to Purchaser a Title
     Commitment and Survey revised to reflect that any Title Objections which
     the Company has committed to remedy have been remedied to Purchaser's
     reasonable satisfaction. If the Company elects not to remedy any Title
     Objection, Purchaser shall have the option, which it shall exercise in
     writing within ten (10) days of its receipt of the written notice from the
     Company, of (x) consummating the transaction contemplated hereby and
     accepting such title as the Company holds, without change in or to the
     terms hereof, unless such matters are encumbrances or liens for an
     ascertainable amount, in which case the Company shall pay the amount
     thereof to Purchaser in cash at the Closing, or (y) terminating this
     Agreement and receiving a refund of all monies deposited hereunder. If
     Purchaser fails to deliver the written notice required in the immediately
     preceding sentence within the period prescribed thereby, such failure shall
     be deemed an irrevocable election by Purchaser to proceed to close the
     purchase and sale contemplated by this Agreement in accordance with clause
     4.08(b)(x) above.

 9.  ACI's Gaming Compliance Program

     . The Company, Parent and their respective executive officers, directors
     and principal stockholders shall fully cooperate with any background
     investigation with respect to each of them required to be conducted by ACI
     pursuant to its Gaming Compliance Program to the extent required by the
     Nevada Gaming Control Board.

     
     Fulfillment of Conditions

     . The Company (a) will execute and deliver at the Closing each certificate,
     document and instrument that the Company is hereby required to execute and
     deliver as a condition to Closing, (b) will take all commercially
     reasonable steps necessary or desirable and proceed diligently and in good
     faith (i) to satisfy each condition to the obligations of Purchaser
     contained in this Agreement and (ii) to consummate all of the transactions
     contemplated by this Agreement, and (c) will not take or fail to take any
     action that could reasonably be expected to result in the nonfulfillment of
     any obligation of the Company or Purchaser contained in this Agreement.

 10. Noncompetition

     .

     Term
     . The Company and Parent hereby covenant with Purchaser that from the
     Closing Date until the date that is three (3) years following the Closing
     Date, none of the Company, Parent or their respective subsidiaries shall
     (except as otherwise specifically permitted herein), directly or
     indirectly, for their own account, or as a partner, member, advisor or
     agent of any partnership or joint venture, or as a trustee, officer,
     director, shareholder, advisor or agent of any corporation, trust, or other
     business organization or entity, own, manage, join,
     
     <page>participate in, encourage, support, finance, be engaged in, have an
     interest in, give financial assistance or advice to, permit Parent's name
     to be used in connection with or be concerned in any way in the ownership,
     management, operation or control of any casino gaming operation within one
     hundred (100) miles of the facilities of the Business as of the Effective
     Date other than a Currently Existing Gaming Operation (as such operations
     may be expanded from time to time) provided that (i) such operation shall
     not conduct casino gaming under the "Station Casinos" name, or any
     derivative thereof, (ii) such entity is acquired by or becomes affiliated
     with Parent or its subsidiaries as a result of a transaction between an
     entity that has assets other than such Currently Existing Gaming Operation
     (the "Competing Group") and Parent or such subsidiary and (iii) either
     (A) EBITDA of such operation for the immediately preceding four fiscal
     quarters shall not be greater than 30% of the consolidated EBITDA of the
     Competing Group for the immediately preceding four fiscal quarters or
     (B) Parent or the Competing Group pays Purchaser an amount equal to $10
     million no later than ten (10) Business Days following consummation of the
     transaction between Parent and the Competing Group. For purposes of this
     Agreement, "Currently Existing Gaming Operation" shall mean a gaming
     operation that is owned or operated by third parties prior to the
     acquisition of ownership or commencement of operations thereof by the
     Company, Parent or their Affiliates. Each of the Company and Parent also
     hereby covenants that it shall not, for a period of eighteen (18) months
     after the Closing Date, solicit or encourage any employee, agent,
     consultant or independent contractor of Purchaser to terminate or curtail
     his or her relationship with Purchaser.
     
     Remedies
     . The parties agree that the remedy of the Purchaser at law for any actual
     or threatened breach of this
     Section 4.11
     by the Company or Parent would be inadequate and that, in the event of such
     actual or threatened breach, in addition to any other remedy available to
     it, Purchaser shall be entitled to specific performance hereof, injunctive
     relief, or both, by temporary or permanent injunction or other appropriate
     judicial remedy, writ or order. The remedies provided for in this
     Section 4.11
     are non-exclusive and are in addition to each other and to any other remedy
     available elsewhere in this Agreement or available generally at law or in
     equity.
     Divisibility
     . If any portion of this
     Section 4.11
     is held to be unreasonable, arbitrary or against public policy, provisions
     of this
     Section 4.11
     shall be considered divisible both as to time and as to geographical areas;
     and each month of each year of the specified period shall be deemed to be a
     separate period of time. In the event any court determines the specified
     time period or geographical area to be unreasonable, arbitrary or against
     public policy, the lesser time period or geographical area which is
     determined to be reasonable, non-arbitrary and not against public policy
     may be enforced. Notwithstanding the foregoing, the Company and Parent
     agree to honor the terms of this
     Section 4.11
     for the time periods and areas specified herein and not to contest the
     enforceability of such periods or areas.
     Permitted Ownership
     . Notwithstanding any language to the contrary contained in this
     Section 4.11
     , it shall be permissible for the Company and Parent to own stock or
     securities of any company which may be deemed competitive with Purchaser
     providing such shares or securities held by the Company or Parent are
     issued by a company listed on a national securities exchange or the NASDAQ
     Automated Quotation System and represent less than a five percent (5%)
     interest in such company.

 11. <page>No Solicitation

. For a period of twelve (12) months following the Closing Date, Parent, the
Company and their respective Affiliates shall refrain from, either alone or in
conjunction with any other Person, directly or indirectly, soliciting for hire
any employee of Purchaser or any Affiliate of Purchaser, except as contemplated
pursuant to the terms of that certain Asset Purchase Agreement dated as of
October 17, 2000, by and among Lake Mead Station, Inc., Parent, Ameristar Casino
Las Vegas, Inc. and ACI; provided, however, that the Company shall not be
prohibited from soliciting for employment any Person whose employment with
Purchaser or any of its Affiliates terminated prior to such solicitation.



COVENANTS OF PURCHASER

Purchaser covenants and agrees with the Company that, at all times from and
after the date hereof until the Closing and, in the case of Sections 5.04, 5.05,
5.06, 5.07, 5.08, 5.10 and 5.11 below, thereafter, Purchaser will comply with
all covenants and provisions of this Article V, except to the extent the Company
may otherwise consent in writing.

 1.  Regulatory and Other Approvals

     . Purchaser will as promptly as practicable (a) take all steps necessary or
     desirable to obtain all consents, approvals, actions, orders or
     authorizations of, or make all registrations, declarations or filings with
     and give all notices to Governmental or Regulatory Authorities or any other
     Person required of Purchaser to consummate the transactions contemplated
     hereby and will diligently and in good faith strive to obtain the same
     including, without limitation, (i) making all necessary filings under the
     HSR Act with the Federal Trade Commission and the Department of Justice no
     later than seven (7) days following the date hereof (ii)  making all
     necessary filings with the Commission no later than fifteen (15) days
     following the date hereof, and (iii) no later than ten (10) days following
     the Effective Date, making all necessary filings and requesting consents
     from and, to the extent required to obtain consents, hearings with The Port
     Authority of Kansas City, Missouri and the Birmingham Drainage District,
     (b) provide such other information and communications to such Governmental
     or Regulatory Authorities or other Persons as such Governmental or
     Regulatory Authorities or other Persons may request in connection therewith
     and (c) provide cooperation to the Company in connection with the
     performance of their obligations under Sections 4.01 and 4.02 above. The
     parties acknowledge and agree that so long as the Purchaser complies with
     clauses (a) and (b) of the foregoing sentence, any failure or refusal by
     the Commission to grant to Purchaser a Class A gaming license to operate
     the Business shall not be deemed to be a breach of the obligations of
     Purchaser or Parent hereunder; provided that nothing contained herein shall
     limit the obligations of Purchaser to comply with any other covenant or
     agreement contained in this Agreement or shall relieve Purchaser from
     liability for any breach of a representation or warranty contained in this
     Agreement. Purchaser will provide prompt written notification to the
     Company when any such consent, approval, action, order, authorization,
     registration, declaration, filing or notice referred to in clause (a) above
     is obtained, taken, made or given, as applicable, and will advise the
     Company of any communications (and, unless precluded by Law, provide copies
     of any such communications that are in writing) with any Governmental or
     Regulatory Authority or other Person regarding any of the transactions
     contemplated by this Agreement.

 2.  <page>HSR Filings

     . In addition to and without limiting Purchaser's covenants contained in
     Section 5.01 above, Purchaser will (a) take promptly all actions necessary
     to make the filings required of Purchaser or its Affiliates under the HSR
     Act and in any event no later than seven (7) days following the date
     hereof, (b) comply at the earliest practicable date with any request for
     additional information received by Purchaser or its Affiliates from the
     Federal Trade Commission or the Antitrust Division of the Department of
     Justice pursuant to the HSR Act and (c) cooperate with the Company in
     connection with the Company's filing under the HSR Act and in connection
     with resolving any investigation or other inquiry concerning the
     transactions contemplated by this Agreement commenced by either the Federal
     Trade Commission or the Antitrust Division of the Department of Justice or
     state attorneys general. Purchaser shall pay the Filing Fee, if any,
     required under the HSR Act.

 3.  Investigation by the Company

     . Purchaser will provide the Company and their respective Representatives
     with such documentation, data and other information as the Company may
     reasonably request in order to verify Purchaser's representations and
     warranties set forth in Section 3.07 above, but only to the extent that
     furnishing any such documentation, data or information would not violate
     any Law, Order, Contract or License applicable to Purchaser.

 4.  No Solicitation

     . Purchaser will, for a period of eighteen (18) months following the
     Closing Date, except as expressly permitted or required by Article IX of
     this Agreement, refrain from, either alone or in conjunction with any other
     Person, directly or indirectly, through its present of future Affiliates,
     soliciting for hire any employee of the Company or any Affiliate of the
     Company; provided, however, that Purchaser shall not be prohibited from
     soliciting for employment any Person whose employment with the Company or
     any of its Affiliates terminated prior to such solicitation.

 5.  Collection of Gaming Chips and Tokens

     . Purchaser shall redeem, in its capacity as the Company's agent if
     Purchaser has not elected to acquire such chips and tokens pursuant to
     Section 1.01(b)(x) hereof, any gaming chips or tokens (from any series in
     use as of or prior to the Transfer Time) of the Company relating to the use
     and operation of the Business, which are presented by patrons of the
     Business or Purchaser for payment within the applicable Missouri statutory
     time periods for such redemptions. The Company's gaming chips and tokens
     redeemed by Purchaser shall be reimbursed, at Purchaser's election, as
     often as weekly for the first 30 Business Days following the Closing Date,
     and thereafter as often as monthly, by the Company, upon delivery by
     Purchaser to the Company of such gaming chips and tokens being redeemed.
     The Company agrees to make arrangements for the additional redemption of
     its gaming chips and tokens as may be required by Missouri law.

 6.  Baggage

     . At the Transfer Time, an authorized representative of the Company shall
     perform the following functions for all baggage, trunks and other property
     that was checked and placed in the care of the Company: (i) seal all pieces
     of baggage with tape: (ii) prepare an inventory ("Inventoried Baggage") of
     such items indicating the check number applicable thereto; and (iii)
     deliver the Inventoried Baggage to an authorized representative of
     Purchaser and secure a receipt for the Inventoried Baggage. Thereafter,
     Purchaser shall be responsible for such Inventoried Baggage, provided that
     the Company shall be liable to the

     <page>owners of such Inventoried Baggage with respect to any missing or
     damaged contents of such Inventoried Baggage and such liability shall be a
     Retained Liability for the purposes of this Agreement to the extent that
     Purchaser is able to prove that such contents were missing or damaged prior
     to the Transfer Time.

 7.  Safe Deposits

     . Safe deposit boxes in use by customers at the Transfer Time will be
     sealed in a reasonable manner mutually agreeable to Purchaser and the
     Company. At the Transfer Time, Purchaser and the Company shall designate in
     writing their initial safe deposit representatives. Representatives of
     Purchaser are to be present when a seal is broken. The Company will have no
     further responsibility for seals broken without the presence of the
     Company's representative. Purchaser will have no responsibility for loss or
     theft from a safe deposit box whose seal was broken in the presence of the
     Company representative. The Company will make a representative available
     within one (1) hour after Purchaser notifies a person or persons whom the
     Company will from time to time designate. All safe deposit keys,
     combinations and records shall be delivered at the Transfer Time to
     Purchaser.

 8.  Valet Parking

     . At the Transfer Time, an authorized representative of the Company shall
     perform the following functions for all motor vehicles that were checked
     and placed in the care of the Company: (i) mark all motor vehicles with a
     sticker or tape; (ii) prepare a report with respect to any damages to such
     vehicles; (iii) prepare an inventory of such vehicles ("Inventoried
     Vehicles") indicating the check number applicable thereto; and (iv)
     transfer control of the Inventoried Vehicles to an authorized
     representative of Purchaser and secure a receipt for the Inventoried
     Vehicles. Thereafter, Purchaser shall be responsible for the Inventoried
     Vehicles, provided that the Company shall be liable to the owners of such
     Inventoried Vehicles with respect to any damages occurring as a result of
     actions taken by the Company and its employees prior to the Transfer Time
     (including, without limitation, damages (as a result of actions taken by
     the Company and its employees) set forth in the damage report) or items
     missing from or damaged in such Inventoried Vehicles and such liability
     shall be a Retained Liability for the purposes of this Agreement, to the
     extent that Purchaser is able to prove that such items were missing or
     damaged prior to the Transfer Time.

 9.  Undertakings with Respect to Ground Lease

     . In the event that all necessary consents to the assignment of the Ground
     Lease, the Option Agreement and the Joint Venture Agreement have not been
     received prior to the date that all other conditions to the obligations of
     Purchaser (other than deliveries to be made at the Closing) hereunder have
     been satisfied, Purchaser shall undertake to exercise the option to
     purchase the joint venture interest in the Station/First Joint Venture held
     by First Holdings Company at the earliest possible time pursuant to the
     terms of the Option Agreement, as the same may be amended following the
     date hereof to accelerate the exercise period of the option set forth in
     the Option Agreement.

 10. Return of Books and Records

     . Following the Closing Date, upon the request of the Company, Purchaser
     shall return to the Company all Books and Records relating to the Company
     that are not used primarily in the conduct of the Business, including,
     without limitation, the Books and Records relating to the businesses of
     Parent or its Affiliates (other than the Company).

 11. <page>Use of Transferred Intellectual Property

     . Purchaser agrees that neither it nor any of its Affiliates shall use any
     portion of the Transferred Intellectual Property that prior to the Closing
     Date constituted proprietary property of the Company in its operations in
     Clark County, Nevada.

 12. Fulfillment of Conditions

. Purchaser (a) will execute and deliver at the Closing each certificate,
document and instruments that Purchaser is hereby required to execute and
deliver as a condition to the Closing, (b) will as promptly as practicable
affirmatively take all steps necessary or desirable and proceed diligently and
in good faith (i) to satisfy each other condition to the obligations of the
Company contained in this Agreement and (ii) to consummate all of the
transactions contemplated in this Agreement, and (c) will not take or fail to
take any action that could reasonably be expected to result in the
nonfulfillment of any obligation of the Company or Purchaser contained in this
Agreement.



CONDITIONS TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser hereunder to purchase the Assets are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by Purchaser in its sole
discretion):

 1.  Representations and Warranties

     . The representations and warranties made by the Company and Parent in this
     Agreement shall be true and correct, in all respects, on and as of the
     Closing Date as though made on and as of the Closing Date or, in the case
     of representations and warranties made as of a specified date earlier than
     the Closing Date, on and as of such earlier date, except in each case as
     could not, either individually or in the aggregate, reasonably be expected
     to have a Material Adverse Effect; provided, however, that for the purposes
     of determining the accuracy of such representations and warranties, all
     "Material Adverse Effect" qualifications and other materiality
     qualifications, and any similar qualifications, contained in such
     representations and warranties shall be disregarded.

 2.  Performance

     . The Company and Parent shall have performed and complied with the
     agreements, covenants and obligations required by this Agreement to be so
     performed or complied with by the Company, as the case may be, at or before
     the Closing, except in each case as could not, individually or in the
     aggregate, reasonably be expected to have a Material Adverse Effect.

 3.  Officers' Certificates

     . The Company and Parent shall have delivered to Purchaser a certificate,
     dated the Closing Date and executed in the name and on behalf of the
     Company by an executive officer of the Company and on behalf of the Parent
     by an executive officer of the Parent, substantially in the form and to the
     effect of Exhibit C hereto, and certificates, dated the Closing Date and
     executed by the Secretary of the Company and the Secretary of Parent,
     substantially in the form and to the effect of Exhibit D hereto.

 4.  <page>Orders and Laws

     . There shall not be in effect at the time of Closing any Order or Law
     restraining, enjoining or otherwise prohibiting or making illegal the
     consummation of any of the transactions contemplated by this Agreement.

 5.  Regulatory Consents and Approvals

     . All consents, approvals, actions, orders or authorizations of, all
     registrations, declarations or filings with and all notices to any
     Governmental or Regulatory Authority necessary to permit Purchaser and the
     Company to perform their respective obligations under this Agreement and to
     consummate the transactions contemplated hereby shall have been duly
     obtained, made or given and shall be in full force and effect, and all
     terminations or expirations of waiting periods imposed by any Governmental
     or Regulatory Authority necessary for the consummation of the transactions
     contemplated by this Agreement, including under the HSR Act, shall have
     occurred, except for such consents, approvals, actions, orders or
     authorizations the failure of which to obtain could not be reasonably
     expected to have a Material Adverse Effect.

 6.  Consummation of Related Transaction

     . The transactions contemplated by the St. Charles Riverfront Station, Inc.
     Agreement shall be consummated substantially concurrently with the
     consummation of the transactions contemplated hereby.

 7.  Deliveries

     . The Company shall have delivered to Purchaser the General Assignment and
     other Assignment Instruments.

 8.  Title Insurance and Environmental Reports

     . Purchaser shall have received (a) the Title Policy (as defined and
     described in Section 4.08 hereof) and (b) recently completed Phase I
     environmental assessment reports with respect to the Real Property.

 9.  Consents.

     With respect to each Contract set forth in Section 6.09 of the Disclosure
     Schedule, the Company shall have obtained and delivered to Purchaser a
     consent from the relevant third parties to the extent required for the
     assignment of such Contract to Purchaser or, in the case of the Ground
     Lease, the Option Agreement or Joint Venture, if the consents required
     pursuant to the terms thereof shall not have been obtained the Company and
     Purchaser shall have entered into a sublease on terms satisfactory to
     Purchaser with respect to the real property leased pursuant to the Ground
     Lease, which sublease shall contain representations and warranties
     regarding the ability of the Company and Parent to sublease the real
     property subject to such Sublease.

 10. Absence of Material Adverse Effect

. Since the date hereof, there shall not have occurred any Material Adverse
Effect or any events or series of events that constitute a Material Adverse
Effect.

<page>



CONDITIONS TO OBLIGATIONS OF THE COMPANY

The obligations of the Company hereunder to sell the Assets are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by the Company in its sole
discretion):

 1. Representations and Warranties

    . The representations and warranties made by Purchaser in this Agreement
    shall be true and correct in all material respects on and as of the Closing
    Date as though made on and as of the Closing Date or, in the case of
    representations and warranties made as of a specified date earlier than the
    Closing Date, on and as of such earlier date, except in each case as could
    not, either individually or in the aggregate, reasonably be expected to have
    a Material Adverse Effect; provided, however, that for the purposes of
    determining the accuracy of such representations and warranties, all
    "Material Adverse Effect" qualifications and other materiality
    qualifications, and any similar qualifications, contained in such
    representations and warranties shall be disregarded.

 2. Performance

    . Purchaser shall have performed and complied with, in all material
    respects, the agreements, covenants and obligations required by this
    Agreement to be so performed or complied with by Purchaser at or before the
    Closing.

 3. Officers' Certificates

    . Purchaser and ACI shall have delivered to the Company certificates, dated
    the Closing Date and executed in the name and on behalf of Purchaser and ACI
    by the executive officer of Purchaser and ACI, respectively, substantially
    in the form and to the effect of Exhibit E-1 and Exhibit E-2 hereto, and
    certificates, dated the Closing Date and executed by the Secretary of
    Purchaser and ACI, respectively, substantially in the form and to the effect
    of Exhibit F-1 and Exhibit F-2 hereto.

 4. Orders and Laws

    . There shall not be in effect at the time of Closing any Order or Law
    restraining, enjoining or otherwise prohibiting or making illegal the
    consummation of any of the transactions contemplated by this Agreement.

 5. Regulatory Consents and Approvals

    . All consents, approvals and actions of, filings with and notices to any
    Governmental or Regulatory Authority necessary to permit the Company and
    Purchaser to materially perform their obligations under this Agreement and
    to consummate the transactions contemplated hereby, shall have been duly
    obtained, made or given, shall be in full force and effect and shall be in
    form and substance satisfactory to the Company and not subject to any
    material condition or contingency and all terminations or expirations of
    waiting periods imposed by any Governmental or Regulatory Authority
    necessary for the consummation of the transactions contemplated by this
    Agreement, including under the HSR Act, shall have occurred.

 6. <page>Consummation of Related Transaction

    . The transactions contemplated by the St. Charles Riverfront Station, Inc.
    Agreement shall be consummated substantially concurrently with the
    consummation of the transactions contemplated hereby.

 7. Deliveries

    . Purchaser shall have delivered the Assumption Agreement and other
    Assumption Instruments.

 8. Letter Of Credit

    . At the Closing, Purchaser shall deliver to the Company an irrevocable
    standby letter of credit substantially in the form of, and in the same
    amount and with the same terms as, the Company's existing letter of credit,
    which amount may change from time to time, and in form and substance
    satisfactory to the Company, which may be drawn upon only by the Company in
    accordance with the terms of such letter of credit in the event that the
    Company becomes liable for payments or other obligations, at any time on or
    after the Closing Date, under the terms of that certain Guaranty Agreement
    executed by the Company guaranteeing payment obligations pursuant to the
    Bond Trust Indenture, dated July 5, 1999, by and between The 210 Highway
    Transportation Development District and American National Bank and Trust
    Company of Chicago, as Trustee, and the standby letter of credit relating
    thereto; (ii) an irrevocable standby letter of credit in form and substance
    satisfactory to the Company and Parent and in an amount equal to the payment
    obligations of the Company and Parent remaining as of the Closing Date
    pursuant to Sections VI and VII of the Development Agreement, as amended.

 9. Required Consents

. The third party consents listed in Section 6.09 of the Disclosure Schedule
shall have been obtained and shall not have been revoked.



TAX MATTERS AND POST-CLOSING TAXES


 1. Transfer Taxes and Transfer Fees

    . The Company shall pay all sales, use, transfer, real property transfer,
    recording, stock transfer and other similar taxes and fees (other than Taxes
    of Purchaser and its Affiliates based upon or measured by net income or
    gains) ("Transfer Taxe s") arising out of or in connection with the
    transactions effected pursuant to this Agreement, and shall indemnify,
    defend, and hold harmless Purchaser and its Affiliates with respect to such
    Transfer Taxes. The Company and Purchaser shall equally share the costs of
    Gaming Device transfer fees. The Company shall file all necessary
    documentation and Tax Returns with respect to such Transfer Taxes.

 2. Tax Indemnification

    .

     b. Subject to Section 1.06, after the Closing Date, the Company and Parent
        will indemnify and hold harmless Purchaser from and against any and all
        claims, actions, causes of action, liabilities, losses, damages, and
        reasonable out-of-pocket expenses and costs resulting from, arising out
        of or relating to any Taxes of, or with respect to, the Company
        (including, without limitation, any Tax liability that arises solely by
        reason of Company being severally liable for any Tax of any federal or
        state or local consolidated or combined group of which it is a
    
        <page>member pursuant to Treasury Regulation Sec. 1.1502-6 or any
        analogous state or local Tax provision) or with respect to the income,
        assets or operation of the Business or the Assets for all taxable
        periods ending on or before the Closing Date and that portion of any
        taxable period including and ending on the Closing Date that ends on or
        after the Closing Date (determined as if the relevant period ended on
        the Closing Date) in excess of the amount of such Taxes shown as Accrued
        Expenses on the Closing Balance Sheet.
    
     c. Purchaser will be responsible for and indemnify and hold the Company
        harmless against any all liabilities with respect to Taxes relating to
        the Assets for all taxable periods beginning on the Closing Date and
        ending after the Closing Date other than to the extent such Taxes relate
        to or result from a breach of a representation set forth in Section
        2.06, and other than Taxes for which the Company is responsible pursuant
        to Sections 1.06, 8.01 and 8.02(a) above.
     d. For purposes of clarification, the obligations of the Company, Parent
        and Purchaser pursuant to this Section 8.02 shall not be subject to the
        limits contained in Section 11.01(c)(i) hereof.

 3. Tax Cooperation

    .

     b. After the Closing Date, the Company and Parent will cooperate with
        Purchaser, and Purchaser will cooperate with the Company and Parent, in
        the preparation of all Tax Returns and will provide (or cause to be
        provided) any records and other information the other so requests, and
        will provide access to, and the cooperation of its auditors. The Company
        and Parent will cooperate with Purchaser and Purchaser will cooperate
        with the Company and Parent in connection with any Tax investigation,
        audit or other proceeding.
     c. At Parent's request, Purchaser shall cooperate with the Company and
        Parent in structuring the transactions contemplated by this Agreement so
        as to enable the Company to qualify such transactions as part of a
        "like-kind exchange" within the meaning of Code Section 1031 and the
        Treasury Regulations promulgated thereunder including assigning this
        Agreement to an intermediary selected by Parent.

 4. Notification of Proceedings; Control

. The Company shall have the right to control any audit or examination relating
to Taxes by any taxing authority, initiate any claim for refund, file any
amended return, contest, resolve and defend against any assessment, notice of
deficiency or other adjustment or proposed adjustment relating or with respect
to any Taxes of any company for which the Company is responsible pursuant to
Section 8.02 and shall be entitled to all refunds with respect to such taxes.

<page>



EMPLOYEE BENEFITS MATTERS

 1. Offer of Employment

    .

     b. The parties hereto intend that there shall be continuity of employment
        with respect to all of the employees of the Business. Subject to
        Purchaser's (or its Affiliates') ordinary ninety-day orientation period,
        Purchaser shall offer employment at will, commencing on the Closing
        Date, to all employees, including those on vacation, leave of absence or
        disability, who were employed by the Business immediately prior to
        Closing, on substantially the same terms in the aggregate (including
        salary, fringe benefits, job responsibility and location but excluding
        employee stock ownership and incentive plans) as those provided to
        similar employees of Purchaser (or its Affiliates) immediately prior to
        Closing to the extent permitted under applicable law. Those persons who
        accept Purchaser's offer of employment and commence working with
        Purchaser on the Closing Date shall hereafter be referred to as
        "Transferred Employees." The parties hereto agree that nothing in this
        Agreement shall limit Purchaser's ability after the Closing Date to
        modify or terminate (i) the employment of any Transferred Employee or
        (ii) any benefit policy, plan or program offered to or covering any
        Transferred Employee.
     c. Prior to, or in connection with, the Closing, Purchaser shall take no
        action to cause the Company or the Business to terminate the employment
        of any employee of the Business, and neither the Company nor the
        Business shall be under any obligation to terminate any employee of the
        Business prior to or on the Closing Date. Purchaser shall be liable for
        any amounts to which any employee of the Business may become entitled
        pursuant to any employment or severance contract as a result of, or in
        connection with, the sale of the Business hereunder. Purchaser agrees
        that it will not take any action which would give rise to liability
        under WARN or any similar state, local or federal Law or regulation.

 2. Welfare Plans -- Claims Incurred; Pre-Existing Conditions

    .

     b. Notwithstanding any provision of this Agreement to the contrary, the
        Company shall retain responsibility for and continue to pay all medical,
        life insurance, disability and other welfare plan expenses and benefits
        for each Transferred Employee with respect to claims incurred by such
        Transferred Employees or their covered dependents prior to the Closing
        Date. Notwithstanding any provision of this Agreement to the contrary,
        expenses and benefits with respect to claims incurred by Transferred
        Employees or their covered dependents on or after the Closing Date shall
        be the responsibility of Purchaser. For purposes of this paragraph, a
        claim is deemed incurred when the services that are the subject of the
        claim are performed; in the case of life insurance, when the death
        occurs, in the case of long-term disability benefits, when the
        disability occurs and, in the case of a hospital stay, when the employee
        first enters the hospital.
     c. With respect to any welfare benefit plans (as defined in Section 3(1) of
        ERISA) maintained by Purchaser for the benefit of Transferred Employees
        on and after the

    <page>Closing Date, Purchaser shall (i) use commercially reasonable efforts
    to cause there to be waived any pre-existing condition limitations (other
    than those limitations existing under the Company's welfare benefit plans)
    and (ii) give effect, in determining any deductible and maximum
    out-of-pocket limitations, to claims incurred and amounts paid by, and
    amounts reimbursed to, such employees with respect to similar plans
    maintained by the Company (and its Affiliates) for their benefit immediately
    prior to the Closing Date.

 3. Vacation

    . With respect to any accrued but unused vacation time to which any
    Transferred Employee is entitled pursuant to the vacation policy applicable
    to such employee immediately prior to the Closing Date (the "Vacation
    Policy"), Purchaser shall allow such Transferred Employee to use such
    accrued vacation, subject to the terms and conditions of Purchaser's
    vacation policy; provided, however, that if Purchaser deems it necessary to
    disallow such Transferred Employee from taking such accrued vacation,
    Purchaser shall be liable for and pay in cash to each such Transferred
    Employee an amount equal to such vacation time in accordance with terms of
    the Vacation Policy; provided, further, that Purchaser shall be liable for
    and pay in cash an amount equal to any remaining accrued vacation time to
    any Transferred Employee whose employment terminates for any reason prior to
    the close of business on the last calendar day of the year during which the
    Closing Date occurs.

 4. Service Credit

    . Purchaser will provide, for the purposes of eligibility and vesting (but
    not for benefit accrual) each Transferred Employee with credit for all
    service with the Company and its Affiliates to the extent possible under
    each employee benefit plan, program, or arrangement of Purchaser or its
    Affiliates in which such employee is eligible to participate; provided,
    however, that in no event shall any employee be entitled to any credit to
    the extent that it would result in a duplication of benefits with respect to
    the same period of service.

 5. Company's Benefit Plans

    . Except as provided in this Agreement, the parties hereto agree that
    Purchaser shall not assume any Benefit Plan and the Company shall retain and
    be responsible for any cost, expense, liability, damage or obligation
    relating to any Benefit Plan, whether arising before, on or after the
    Closing Date.

 6. COBRA Matters

. The Company agrees to provide and be fully responsible for the continuation
coverage required by Section 4980B of the Code and Sections 601 through 608 of
ERISA ("COBRA") for all employees and former employees of the Company and their
covered beneficiaries who incurred or will incur a qualifying event prior to the
Closing Date, or will incur a qualifying event as a result of the consummation
of the transactions contemplated herein, and who are entitled to COBRA coverage
as a result thereof.



SURVIVAL OF REPRESENTATIONS

 1. Survival of Representations, Warranties, Covenants and Agreements

    . Except for (i) this Article X, Sections 2.06, 5.05, 5.06, 5.07, 5.08, 5.10
    and 5.11 above, Articles VIII and IX above, Sections 14.03, 14.04 and 14.07
    below and the Company's agreements and covenants with respect to Retained
    Liabilities, which shall survive and remain enforceable

    <page>indefinitely, (ii) Sections 4.06, 4.11 and 5.04 which shall survive
    for the period set forth therein, and (iii) Sections 2.10 and 2.15 which
    shall survive and remain enforceable for a period of five (5) years
    following the Closing Date, the representations, warranties, agreements and
    covenants contained in this Agreement shall survive the Closing for a period
    of eighteen (18) months following the Closing Date, after which time there
    shall be no liability in respect thereof on the part of either party or its
    officers, directors, employees, agents and Affiliates.

 2. No Other Representations

. Notwithstanding anything to the contrary contained in this Agreement, but
subject to Section 10.01 above, it is the explicit intent of each party hereto
that the Company and Purchaser are making no representation or warranty
whatsoever, express or implied, except those representations and warranties
contained in Article II above and in any certificate delivered pursuant to
Section 6.03 above. It is understood that, except to the extent otherwise
expressly provided herein, Purchaser takes the Assets "as is" and "where is." In
particular, the Company and Parent make no representation or warranty to
Purchaser with respect to the information set forth in the Wasserstein Perella &
Co., Inc. offering memorandum relating to the Company, or (y) any financial
projection or forecast relating to the Company. With respect to any projection
or forecast delivered by or on behalf of the Company to Purchaser, Purchaser
acknowledges that (i) there are uncertainties inherent in attempting to make
such projections and forecasts, (ii) it is familiar with such uncertainties,
(iii) it is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all such projections and forecasts furnished to it and
(iv) it shall have no claim against the Company or Parent with respect thereto.



INDEMNIFICATION

 1. Other Indemnification

    .

     b. Subject to paragraph (c) of this Section and the other Sections of this
        Article XI, the Company and Parent shall jointly and severally indemnify
        the Purchaser Indemnified Parties in respect of, and hold it harmless
        from and against, any and all Losses suffered, incurred or sustained by
        any of them or to which any of them becomes subject, resulting from,
        arising out of or relating to (i) any breach of representation or
        warranty or nonfulfillment of or failure to perform any covenant or
        agreement on the part of the Company or Parent contained in this
        Agreement, (ii) a Retained Liability, (iii) the First Holdings
        Litigation, (iv) if the parties hereto enter into a sublease with
        respect to the property subject to the Ground Lease, any termination of
        such sublease or the Ground Lease for any reason other than a
        termination or breach of the sublease by Purchaser or a breach by the
        landlord under the Ground Lease, or (v) if the Company exercises its
        option to purchase the JV interest from First Holdings Company, any
        failure of the Company to deliver good and marketable title, subject to
        Permitted Liens, to the real property that is subject to the Ground
        Lease;
     c. Subject to the other Sections of this Article XI, Purchaser shall
        indemnify the Company Indemnified Parties in respect of, and hold each
        of them harmless from and
    
        <page>against, any and all Losses suffered, incurred or sustained by any
        of them or to which any of them becomes subject, resulting from, arising
        out of or relating to (i) any breach of representation or warranty or
        nonfulfillment of or failure to perform any covenant or agreement on the
        part of Purchaser contained in this Agreement or (ii) an Assumed
        Liability;
    
     d. Notwithstanding anything to the contrary contained in this Agreement, no
        amounts of indemnity shall be payable as a result of any claim in
        respect of a Loss arising under paragraph (a)(i) or (b)(i), as
        applicable, of Section 11.01 (other than a claim based on fraud or
        willful misconduct or for or with respect breaches of Section 2.06
        hereof or claims under Article VIII hereof):

    (i) unless, until and then only to the extent that the Purchaser Indemnified
    Parties or the Company Indemnified Parties, as applicable, have suffered,
    incurred, sustained or become subject to Losses referred to in such
    paragraph in excess of one hundred thousand dollars ($100,000) in the
    aggregate;

    (ii) unless and to the extent that the Purchaser Indemnified Parties and the
    Purchaser Indemnified Parties as defined in the St. Charles Riverfront
    Station, Inc. Agreement or the Company Indemnified Parties and the Company
    Indemnified Parties as defined in the St. Charles Riverfront Station, Inc.
    Agreement, as applicable, have not received payments in respect of claims
    made under Section 11.01(a)(i) of this Agreement and the St. Charles
    Riverfront Station, Inc. Agreement or Section 11.01(b)(i) of this Agreement
    and the St. Charles Riverfront Station, Inc. Agreement, respectively, in
    excess of Twenty Million Dollars ($20,000,000) in the aggregate;

    (iii) unless the Indemnified Party has given the Indemnifying Party a Claim
    Notice or Indemnity Notice, as applicable, with respect to such claim,
    setting forth in reasonable detail the specific facts and circumstances
    pertaining thereto, (A) as soon as practical following the time at which the
    Indemnified Party discovered or reasonably should have discovered such claim
    (except to the extent the Indemnifying Party is not prejudiced by any delay
    in the delivery of such notice) and (B) in any event prior to the applicable
    Cut-off Date; or

    (iv) to the extent that the Indemnified Party had a reasonable opportunity,
    but failed, in good faith to mitigate such Loss, including, without
    limitation, to the failure to use commercially reasonable efforts to recover
    under a policy of insurance or under a contractual right of set off or
    indemnity.

 2. Method of Asserting Claim

    . All claims for indemnification by any Indemnified Party under
    Section 11.01 will be asserted and resolved as follows:

     b. In the event any claim or demand in respect of which an Indemnified
        Party might seek indemnity under Section 11.01 is asserted against or
        sought to be collected from such Indemnified Party by a Person other
        than the Company, Parent, ACI, Purchaser or any Affiliate of the Company
        or of Purchaser (a "Third Party Claim"), the Indemnified Party shall
        deliver a Claim Notice with reasonable promptness to the Indemnifying
        Party. The Indemnifying Party will notify the Indemnified Party as soon
        as practicable within the Dispute Period whether the Indemnifying Party
        disputes its liability to the Indemnified Party under Section 11.01 and
    
        <page>whether the Indemnifying Party desires, at its sole cost and
        expense, to defend the Indemnified Party against such Third Party Claim,
        provided that failure to give such notice shall not relieve the
        Indemnifying Party of its obligations hereunder except to the extent it
        shall have been prejudiced by such failure.
    
         i.   If the Indemnifying Party notifies the Indemnified Party within
              the Dispute Period that the Indemnifying Party desires to defend
              the Indemnified Party with respect to the Third Party Claim
              pursuant to this Section 11.02(a), then the Indemnifying Party
              will have the right to defend, at the sole cost and expense of the
              Indemnifying Party, such Third Party Claim by all appropriate
              proceedings, which proceedings will be vigorously and diligently
              prosecuted by the Indemnifying Party to a final conclusion or will
              be settled at the discretion of the Indemnifying Party. The
              Indemnifying Party will have full control of such defense and
              proceedings, including that if requested by the Indemnifying
              Party, the Indemnified Party will, at the sole cost and expense of
              the Indemnifying Party, reasonably cooperate with the Indemnifying
              Party and its counsel in contesting any Third Party Claim that the
              Indemnifying Party elects to contest, or, if appropriate and
              related to the Third Party Claim in question, in making any
              counterclaim against the Person asserting the Third Party Claim,
              or any cross-complaint against any Person (other than the
              Indemnified Party or any of its Affiliates); provided that the
              Indemnified Party may participate in such settlement or defense
              through counsel chosen by such Indemnified Party and paid at its
              own expense; and provided further that, if in the opinion of
              counsel for such Indemnified Party, there is a reasonable
              likelihood of a conflict of interest between the Indemnifying
              Party and the Indemnified Party, the Indemnifying Party shall be
              responsible for reasonable fees and expenses of one counsel to
              such Indemnifying Party in connection with such defense.
              Notwithstanding the foregoing, the Indemnified Party may retain or
              take over the control of the defense or settlement of any Third
              Party Claim the defense of which the Indemnifying Party has
              elected to control if the Indemnified Party irrevocably waives its
              right to indemnity under Section 11.01 with respect to such Third
              Party Claim.
         ii.  If the Indemnifying Party fails to notify the Indemnified Party
              within the Dispute Period that the Indemnifying Party desires to
              defend the Third Party Claim pursuant to Section 11.02(a), then
              the Indemnified Party will have the right to defend, at the sole
              cost and expense of the Indemnifying Party, the Third Party Claim
              by all appropriate proceedings, which proceedings will be
              vigorously and diligently prosecuted by the Indemnified Party to a
              final conclusion or will be settled at the discretion of the
              Indemnified Party (with the consent of the Indemnifying Party,
              which consent will not be unreasonably withheld). The Indemnified
              Party will have full control of such defense and proceedings,
              including (except as provided in the immediately preceding
              sentence) any settlement thereof; provided, however, that if
              requested by the Indemnified Party, the Indemnifying Party will,
              at the sole cost and expense of the Indemnifying Party, cooperate
              with the Indemnified Party and its counsel in contesting any Third
              Party Claim which the Indemnified Party is contesting, or, if
              appropriate and related to the Third Party Claim in question, in
              making any counterclaim against the Person asserting the Third
              Party Claim, or any cross-complaint against any Person (other than
              the Indemnifying Party or any of its Affiliates). Notwithstanding
              the foregoing provisions of this
        
              <page>clause (ii), if the Indemnifying Party has notified the
              Indemnified Party within the Dispute Period that the Indemnifying
              Party disputes its liability hereunder to the Indemnified Party
              with respect to such Third Party Claim and if such dispute is
              resolved in favor of the Indemnifying Party in the manner provided
              in clause (iii) below, the Indemnifying Party will not be required
              to bear the costs and expenses of the Indemnified Party's defense
              pursuant to this clause (ii) or of the Indemnifying Party's
              participation therein at the Indemnified Party's request, and the
              Indemnified Party will reimburse the Indemnifying Party in full
              for all reasonable costs and expenses incurred by the Indemnifying
              Party in connection with such litigation. The Indemnifying Party
              may retain separate counsel to represent it in, but not control,
              any defense or settlement controlled by the Indemnified Party
              pursuant to this clause (ii), and the Indemnifying Party will bear
              its own costs and expenses with respect to such participation.
        
         iii. If the Indemnifying Party notifies the Indemnified Party that it
              does not dispute its liability to the Indemnified Party with
              respect to the Third Party Claim under Section 11.02 or fails to
              notify the Indemnified Party within the Dispute Period whether the
              Indemnifying Party disputes its liability to the Indemnified Party
              with respect to such Third Party Claim, the Loss arising from such
              Third Party Claim will be conclusively deemed a liability of the
              Indemnifying Party under Section 11.01 and the Indemnifying Party
              shall pay the amount of such Loss to the Indemnified Party on
              demand following the final determination thereof. If the
              Indemnifying Party has timely disputed its liability with respect
              to such claim, the Indemnifying Party and the Indemnified Party
              will proceed in good faith to negotiate a resolution of such
              dispute, and if not resolved through negotiations within the
              Resolution Period, such dispute shall be resolved by arbitration
              in accordance with paragraph (c) of this Section 11.02.
    
     c. In the event any Indemnified Party should have a claim under
        Section 11.02 against any Indemnifying Party that does not involve a
        Third Party Claim, the Indemnified Party shall deliver an Indemnity
        Notice with reasonable promptness to the Indemnifying Party. If the
        Indemnifying Party notifies the Indemnified Party that it does not
        dispute the claim described in such Indemnity Notice or fails to notify
        the Indemnified Party within the Dispute Period whether the Indemnifying
        Party disputes the claim described in such Indemnity Notice, the Loss
        arising from the claim specified in such Indemnity Notice will be
        conclusively deemed a liability of the Indemnifying Party under
        Section 11.01 and the Indemnifying Party shall pay the amount of such
        Loss to the Indemnified Party on demand following the final
        determination thereof. If the Indemnifying Party has timely disputed its
        liability with respect to such claim, the Indemnifying Party and the
        Indemnified Party will proceed in good faith to negotiate a resolution
        of such dispute, and if not resolved through negotiations within the
        Resolution Period, such dispute shall be resolved by arbitration in
        accordance with paragraph (c) of this Section 11.02.
     d. Any dispute submitted to arbitration pursuant to this Section 11.02
        shall be finally and conclusively determined by the decision of a panel
        of three arbitrators (hereinafter sometimes called the "Board of
        Arbitration") selected as herein provided. Each of the Indemnified Party
        and the Indemnifying Party shall select one (1) member and the third
        member shall be selected by mutual agreement of the other members, or if
        the other members fail to reach
    
        <page>agreement on a third member within twenty (20) days after their
        selection, such third member shall thereafter be selected by the
        American Arbitration Association (the "AAA") upon application made to it
        jointly by the Indemnified Party and the Indemnifying Party for a third
        member possessing expertise or experience appropriate to the dispute.
        Within 120 days of the selection of the Board of Arbitration, the
        Indemnified Party and the Indemnifying Party shall meet in Las Vegas,
        Nevada with such Board of Arbitration at a place and time designated by
        such Board of Arbitration after consultation with such parties and
        present their respective positions on the dispute. The arbitration
        proceeding shall be held in accordance with the rules for commercial
        arbitration of the AAA in effect on the date of the initial request for
        appointment of the Board of Arbitration, that gave rise to the dispute
        to be arbitrated (as such rules are modified by the terms of this
        Agreement or may be further modified by mutual agreement of the
        parties). Each party shall have no longer than five (5) days to present
        its position, the entire proceedings before the Board of Arbitration
        shall be no more than ten consecutive days, and the decision of the
        Board of Arbitration shall be made in writing no more than thirty (30)
        days following the end of the proceeding. Such an award shall be a final
        and binding determination of the dispute and shall be fully enforceable
        as an arbitration decision in any court having jurisdiction and venue
        over such parties. The prevailing party (as determined by the Board of
        Arbitration) shall in addition be awarded by the Board of Arbitration
        such party's own attorneys' fees and expenses in connection with such
        proceeding. The non-prevailing party (as determined by the Arbitrator)
        shall pay the Board of Arbitration's fees and expenses.
    
     e. In the event of any claim for indemnity under Section 11.02(a),
        Purchaser agrees to give the Company and its Representatives reasonable
        access to the Books and Records and employees of the Company in
        connection with the matters for which indemnification is sought to the
        extent the Company reasonably deems necessary in connection with its
        rights and obligations under this Article XI.

 3. Exclusivity

. After the Closing, to the extent permitted by Law, the indemnities set forth
in Article VIII and this Article XI shall be the exclusive remedies of
Purchaser, Parent and the Company and their respective officers, directors,
employees, agents and Affiliates for any misrepresentation, breach of warranty
or nonfulfillment or failure to be performed of any covenant or agreement
contained in this Agreement, and the parties shall not be entitled to a
rescission of this Agreement or to any further indemnification rights or claims
of any nature whatsoever in respect thereof, all of which the parties hereto
hereby waive; provided, however, that no party hereto shall be deemed to have
waived any rights, claims, causes of action or remedies if and to the extent
such rights, claims, causes of action or remedies may not be waived under
applicable law or actual fraud or intentional misrepresentation is proven on the
part of a party by another party hereto.



TERMINATION

 1. Termination

    . This Agreement may be terminated, and the transactions contemplated hereby
    may be abandoned:

     b. <page>at any time before the Closing, by mutual written agreement of the
        Company and Purchaser;
     c. at any time before the Closing without liability to the terminating
        party, by the Company or Purchaser, in the event that any Order or Law
        becomes effective restraining, enjoining or otherwise prohibiting or
        making illegal the consummation of any of the transactions contemplated
        by this Agreement upon notification of the non-terminating party by the
        terminating party and the terminating party is not then in material
        breach of this Agreement;
     d. at any time before the Closing, by Company or Purchaser in the event of
        a material breach of this Agreement by the non-terminating party if such
        non-terminating party fails to cure such non-compliance or breach within
        ten (10) Business Days following notification thereof by the terminating
        party;
     e. at any time after the date that is ninety (90) days following the
        Effective Date (the "Initial Term"), without liability to the
        terminating party, upon notification of the non-terminating party by the
        terminating party if the Closing shall not have occurred on or before
        such date and such failure to consummate is not caused by a breach of
        this Agreement by the terminating party; provided that the Company may
        in its sole and absolute discretion extend such period for up to three
        additional thirty (30) day extension periods upon five (5) Business
        days' written notice to Purchaser prior to the then applicable
        termination date; and provided, further, that if the sole condition that
        remains unsatisfied as of the expiration of the then applicable term
        (other than deliveries of closing certificates and other Closing
        documents) is the receipt of a Class A license from the Commission and
        Purchaser demonstrates to the reasonable satisfaction of the Company
        that (x) it has sufficient cash on hand and/or available credit
        facilities to pay the Purchase Price and make all other necessary
        payments of fees and expenses in connection with the transactions
        contemplated by this Agreement and (y) it is using commercially
        reasonable efforts to obtain such license and there are no facts known
        to Purchaser or the Company that could be reasonably expected to result
        in the failure to obtain such license, Purchaser may extend such period
        for up to three additional thirty (30) day extension periods by
        providing written notice to the Company on or before the date that is no
        more than ten (10) Business Days and no less than five (5) Business Days
        prior to the then applicable termination date.

 2. Effect of Termination

. If this Agreement is validly terminated pursuant to the provisions of Section
12.01 above, this Agreement will forthwith become null and void, and, except as
set forth in the next sentence, there will be no liability or obligation on the
part of Parent, the Company, Purchaser or ACI (or any of their respective
officers, directors, employees, agents or other representatives or Affiliates),
except that the provisions of Sections 14.02, 14.03, 14.04 and 14.07 below will
continue to apply following any such termination. Notwithstanding any other
provision in the Agreement to the contrary, upon any termination of this
Agreement by any party pursuant to Section 12.01(c), the non-terminating party
shall remain liable to the terminating party for any and all willful breaches of
this Agreement and the terminating party may seek such remedies, including
damages and attorneys' fees, as are provided in this Agreement or as are
otherwise available at Law or in equity.

<page>



DEFINITIONS

 1. Defined Terms

    . As used in this Agreement, the following defined terms have the meanings
    indicated below:

    "Accounts Payable" has the meaning ascribed to it in Section 1.02(a).

    "Accounts Receivable" has the meaning ascribed to it in Section 1.01(a).

    "Accrued Expenses" has the meaning ascribed to it in Section 1.02(a).

    "ACI" has the meaning ascribed to it in the forepart of this Agreement.

    "Acquisition Proposal" has the meaning ascribed to it in Section 4.07.

    "Actions or Proceedings" means any action, suit, proceeding, arbitration or
    Governmental or Regulatory Authority investigation.

    "Affiliate" means any Person that directly, or indirectly through one or
    more intermediaries, controls or is controlled by or is under common control
    with the Person specified. For purposes of this definition, control of a
    Person means the power, direct or indirect, to direct or cause the direction
    of the management and policies of such Person whether by Contract or
    otherwise and, in any event and without limitation of the previous sentence,
    any Person owning ten percent (10%) or more of the voting securities of
    another Person shall be deemed to control that Person.

    "Agreement" means this Asset Purchase Agreement and the Exhibits, the
    Disclosure Schedule and the Schedules hereto and the certificates delivered
    in accordance with Sections 6.03 and 7.03, as the same shall be amended from
    time to time.

    "Assets" has the meaning ascribed to it in Section 1.01(a).

    "Assignment Instruments" has the meaning ascribed to it in Section 1.04.

    "Assumed Liabilities" has the meaning ascribed to it in Section 1.02(a).

    "Assumption Agreement" has the meaning ascribed to it in Section 1.04.

    "Assumption Instruments" has the meaning ascribed to it in Section 1.04.

    "Benefit Plan" means any Plan established by the Company, or any predecessor
    or Affiliate of any of the foregoing, existing at the Closing Date or at any
    time since December 31, 1997, to which the Company contributes or has
    contributed, or under which any employee,

    <page>former employee or director of the Company or any dependent or
    beneficiary thereof is covered, is eligible for coverage or has benefit
    rights.

    "Board of Arbitration" has the meaning ascribed to it in Section 11.02(c).

    "Books and Records" means all files, documents, instruments, papers, books
    and records relating primarily to the Business or Condition of the Company,
    including, without limitation, financial statements, Tax Returns and related
    work papers and letters from accountants, budgets, pricing guidelines,
    ledgers, journals, deeds, title policies, minute books, stock certificates
    and books, stock transfer ledgers, Contracts, Licenses, customer lists,
    computer files and programs, retrieval programs, operating data and plans,
    environmental studies, audits, plans, surveys, designs, models and
    specifications.

    "Business" has the meaning ascribed to it in the forepart of this Agreement.

    "Business Books and Records" has the meaning ascribed to it in
    Section 1.01(a).

    "Business Contracts" has the meaning ascribed to it in Section 1.01(a).

    "Business Customer Lists" has the meaning ascribed to it in Section 1.01(a).

    "Business Day" means a day other than Saturday, Sunday or any day on which
    banks located in the States of location of the Company's principal executive
    offices are authorized or obligated to close.

    "Business Licenses" has the meaning ascribed to it in Section 1.01(a).

    "Business or Condition of the Company" means the business, financial
    condition or results of operations of the Company.

    "CERCLA" means the Comprehensive Environmental Response, Compensation and
    Liability Act of 1980, as amended, and the rules and regulations promulgated
    thereunder.

    "Claim Notice" means written notification pursuant to Section 11.02(a) of a
    Third Party Claim as to which indemnity under Section 11.01 is sought by an
    Indemnified Party, enclosing a copy of all papers served, if any, and
    specifying the nature of and basis for such Third Party Claim and for the
    Indemnified Party's claim against the Indemnifying Party under
    Section 11.01, together with the amount or, if not then reasonably
    determinable, the estimated amount, determined in good faith, of the Loss
    arising from such Third Party Claim.

    "Closing" means the closing of the transactions contemplated by
    Section 1.04.

    "Closing Balance Sheet" has the meaning ascribed to it in Section 1.05(a).

    "Closing Date" means (a) the second Business Day after the day on which the
    last of the conditions described in Articles VI and VII hereof above has
    been obtained, made or given

    <page>or has expired, as applicable, or (b) such other date as Purchaser and
    the Company mutually agree upon in writing.

    "Closing Financial Statements Delivery Date" has the meaning ascribed to it
    in Section 1.05(a).

    "Code" means the Internal Revenue Code of 1986, as amended, and the rules
    and regulations promulgated thereunder.

    "Commission" has the meaning ascribed to it in Section 1.01(a)(iv).

    "Common Stock" means the common stock, no par value, of the Company.

    "Company" has the meaning ascribed to it in the forepart of this Agreement.

    "Company Indemnified Parties" means Parent, the Company and their respective
    officers, directors, employees, agents and Affiliates.

    "Company Plans" has the meaning ascribed to it in Section 2.09(a).

    "Company's Accountant" has the meaning ascribed to it in Section 1.05(c).

    "Contract" means any agreement, lease, license, evidence of Indebtedness,
    mortgage, indenture, security agreement or other contract.

    "Cut-off Date" means, with respect to any representation, warranty, covenant
    or agreement contained in this Agreement, the date on which such
    representation, warranty, covenant or agreement ceases to survive as
    provided in Section 11.01 , as applicable.

    "Deficiency" means the amount, if any, by which the Net Current Assets as
    determined in accordance with Section 1.05 is a negative number.

    "Determination Date" has the meaning ascribed to it in Section 1.05(c).

    "Development Agreement" has the meaning ascribed to in Section 1.01(a)(ii).

    "Disclosure Schedule" means the record delivered to Purchaser by the Company
    herewith and dated as of the date hereof, containing all lists,
    descriptions, exceptions and other information and materials as are required
    to be included therein by the Company pursuant to this Agreement, as said
    record may be amended, supplemented or modified by the Company at any time
    prior to the Closing without any liability to the Company other than that
    Purchaser shall have the right for five (5) Business Days after such
    amendment, supplement or modification of the Disclosure Schedule to
    terminate the Agreement based upon such amendment, supplement or
    modification of the Disclosure Schedule if such amendment, supplement or
    modification of the Disclosure Schedule reveals a matter which would have a
    Material Adverse Effect. Reference herein to the Disclosure Schedule shall
    mean and refer not only to the record itself, but to all items, documents,
    agreements and instruments referenced therein and to the content of each
    such

    <page>item, document, agreement and instrument. Likewise, reference herein
    to a certain Section of the Disclosure Schedule shall refer not only to that
    portion of the Disclosure Schedule, but to the items, documents, agreements
    and instruments referenced in that Section and the contents of each such
    item, document, agreement and instrument. Further, matters disclosed for the
    purpose of one Section of the Disclosure Schedule shall constitute
    disclosure of such matters for the purposes of all other Sections of the
    Disclosure Schedule. The duplication or cross-referencing of any disclosures
    made in the Disclosure Schedule shall not, in any instance or in the
    aggregate, effect a waiver of the foregoing sentence.

    "Dispute Period" means the period ending sixty (60) days following receipt
    by an Indemnifying Party of either a Claim Notice or an Indemnity Notice.

    "EBITDA" means, with respect to any Person for any period, the earnings
    before interest, taxes, depreciation and amortization of such Person for
    such period.

    "Effective Date" has the meaning ascribed to it in the forepart of this
    Agreement.

    "Environmental Claim" has the meaning ascribed to it in Section 2.15(c).

    "Environmental Law" means any federal, state, or local law, statute, code,
    ordinance, order, rule, regulation, judgment, decree, injunction, writ,
    edict, award, authorization, or other legally binding and enforceable
    requirement by any Governmental or Regulatory Authority relating to any
    environmental, health or safety matters.

    "Environmental Permits" has the meaning ascribed to it in Section 2.15(a).

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
    amended, and the rules and regulations promulgated thereunder.

    "Excluded Assets" has the meaning ascribed to it in Section 1.01(b).

    "Excluded Books and Records" has the meaning ascribed to it in
    Section 1.01(b).

    "Financial Statement Date" means December 31, 1999.

    "Financial Statements" means the combined financial statements of the
    Company delivered to Purchaser pursuant to Section 2.05.

    "First Holdings Litigation" means that legal action by First Holdings
    Company and Kansas City Station Joint Venture against the Company and Parent
    filed on September 8, 2000 in the Circuit Court of Jackson County, Missouri.

    "GAAP" means generally accepted accounting principles, consistently applied
    throughout the specified period and in the immediately prior comparable
    period.

    <page>"Gaming Devices" means any gambling games or implements of gaming (as
    such terms are used in the applicable gaming statutes and regulations of the
    State of Missouri) that is an asset or property of the Company and is not an
    Excluded Asset.

    "General Assignment" has the meaning ascribed to it in Section 1.04.

    "Governmental or Regulatory Authority" means any court, tribunal,
    arbitrator, authority, administrative or other agency, commission, gaming
    authority, official or other authority or instrumentality of the United
    States or any state, county, city or other political subdivision.

    "Ground Lease" means that certain Lease Agreement dated as of April 1, 1994,
    as amended, by and between Station/First Joint Venture and the Company.

    "Hazardous Material" means any chemical, or other material, or substance
    regulated under any Environmental Law including, without limitation, any
    which are defined as or included in the definition of "hazardous
    substances," "hazardous wastes," "hazardous materials," "infectious waste,"
    "extremely hazardous wastes," "restricted hazardous wastes," "toxic
    substances," or "toxic pollutants" or words of similar import under any
    Environmental Law.

    "HSR Act" means Section 7A of the Clayton Act (Title II of the
    Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and the
    rules and regulations promulgated thereunder.

    "Improvements" has the meaning ascribed to it in Section 1.01(a).

    "Indebtedness" of any Person means all obligations of such Person (i) for
    borrowed money, (ii) evidenced by notes, bonds, debentures or similar
    instruments, (iii) for the deferred purchase price of goods or services
    (other than trade payables or accruals incurred in the ordinary course of
    business), (iv) under capital leases and (v) in the nature of guarantees of
    the obligations described in clauses (i) through (iv) above of any other
    Person.

    "Indemnified Party" means any Person claiming indemnification under any
    provision of Article XI.

    "Indemnifying Party" means any Person against whom a claim for
    indemnification is being asserted under any provision of Article XI.

    "Indemnity Notice" means written notification pursuant to Section 11.02(b)
    of a claim for indemnity under Article XI by an Indemnified Party,
    specifying the nature of and basis for such claim, together with the amount
    or, if not then reasonably determinable, the estimated amount, determined in
    good faith, of the Loss arising from such claim.

    "Inventoried Baggage" has the meaning ascribed to it in Section 5.06.

    "Inventoried Vehicles" has the meaning ascribed to it in Section 5.08.

    <page>"JV" means the Station/First Joint Venture, a Missouri partnership.

    "Joint Venture Agreement" has the meaning ascribed to it in Section
    1.01(a)(ii).

    "July Agreement" has the meaning ascribed to it in the forepart of this
    Agreement.

    "Knowledge of the Company" means the actual knowledge of the directors and
    executive officers of Parent or the Company, Parent's President of Midwest
    Operations, Parent's General Counsel for Midwest Operations or the General
    Manager of the Business.

    "Knowledge of Purchaser" means the actual knowledge of the members,
    directors and officers of Purchaser and its Affiliates.

    "Laws" means all laws, statutes, rules, regulations, ordinances and other
    pronouncements having the effect of law of the United States or any state,
    county, city or other political subdivision or of any Governmental or
    Regulatory Authority.

    "Leased Real Property" has the meaning ascribed to it in Section 1.01(a).

    "Lessee Security Deposits" has the meaning ascribed to it in
    Section 1.01(a).

    "Lessor Security Deposits" has the meaning ascribed to it in
    Section 1.02(a).

    "Liabilities" means all Indebtedness, obligations and other liabilities of a
    Person (whether absolute, accrued, contingent, fixed or otherwise, or
    whether due or to become due).

    "Licensed Supplier" means a licensed supplier of Gaming Devices in the State
    of Missouri.

    "Licenses" means all licenses, permits, certificates of authority,
    authorizations, approvals, registrations, franchises and similar consents
    granted or issued by any Governmental or Regulatory Authority.

    "Liens" means any mortgage, pledge, assessment, security interest, lease,
    lien, adverse claim, levy, charge or other encumbrance of any kind, or any
    conditional sale Contract, title retention Contract or other Contract to
    give any of the foregoing.

    "Loss" or "Losses" means any and all damages, fines, penalties,
    deficiencies, losses and expenses (including without limitation interest,
    court costs, reasonable fees of attorneys, accountants and other experts or
    other reasonable expenses of litigation or other proceedings or of any
    claim, default or assessment).

    "Mark" has the meaning ascribed to it in Section 4.06(a).

    "Material Adverse Effect" means any event or circumstance that has or will
    have, or could reasonably be expected to have, a material adverse effect on
    the Business or Condition of the Company after the Closing Date, it being
    understood that in no event shall any of the

    <page>following shall be deemed by itself or by themselves, either
    individually or in the aggregate, to constitute a Material Adverse Effect:
    (a) a failure by the Company to meet internal earnings, revenue or other
    projections or earnings, revenue or other predictions of any analyst, (b)
    any event, circumstance or market condition occurring as a general economic
    or financial conditions or other developments which are not unique to the
    Company but also is applicable to the gaming industry generally, or the
    Missouri gaming industry in particular, or (c) the appointment of a receiver
    to operate the Business, the operation of the Business by such a receiver
    and the results of operations of the Business during such period of
    operation, the imposition of monetary penalties which shall constitute
    Retained Liabilities, or any Permitted Interruption; it being further
    understood that any cessation of operation of the Business other than a
    Permitted Interruption shall conclusively be deemed to be a Material Adverse
    Effect.

    "Net Current Assets" means for any date of determination the net current
    assets of such Person at such date of determination calculated as set forth
    on Exhibit H attached hereto.

    "NPL" means the National Priorities List under CERCLA.

    "Option Agreement" has the meaning ascribed to it in Section 1.01(a)(ii).

    "Order" means any writ, judgment, decree, injunction or similar order of any
    Governmental or Regulatory Authority (in each such case whether preliminary
    or final).

    "Owned Real Property" has the meaning ascribed to it in Section 1.01(a).

    "Parent" has the meaning ascribed to it in the forepart of this Agreement.

    "Permitted Interruption" shall mean a cessation of the operation of the
    Business for a period not to exceed fifteen days, provided that during such
    period of interruption the Company shall continue to pay its employees
    pursuant to its compensation policies in effect immediately prior to the
    cessation of operations and for each day of such interruption shall
    compensate employees that receive compensation in the form of tips an
    additional amount equal to the average daily tip compensation received by
    such employees.

    "Permitted Lien" means (i) any Lien for Taxes not yet due or delinquent or
    being contested in good faith by appropriate proceedings for which adequate
    reserves have been established in accordance with GAAP, (ii) any statutory
    Lien arising in the ordinary course of business by operation of Law with
    respect to a Liability that is not yet due or delinquent and (iii) any minor
    imperfection of title, easements of public record or similar Liens which
    individually or in the aggregate with other such Liens would not have a
    Material Adverse Effect.

    "Person" means any natural person, corporation, limited liability company,
    general partnership, limited partnership, proprietorship, other business
    organization, trust, union, association or Governmental or Regulatory
    Authority.

    "Personal Property Leases" has the meaning ascribed to it in
    Section 1.01(a).

    <page>"Plan" means any bonus, incentive compensation, deferred compensation,
    pension, profit sharing, retirement, stock purchase, stock option, stock
    ownership, stock appreciation rights, phantom stock, leave of absence,
    layoff, vacation, day or dependent care, legal services, cafeteria, life,
    health, accident, disability, workers' compensation or other insurance,
    severance, separation or other employee benefit plan, practice, policy or
    arrangement of any kind, whether written or oral, including, without
    limitation, any "employee benefit plan" within the meaning of Section 3(3)
    of ERISA.

    "Prepaid Expenses" has the meaning ascribed to it in Section 1.01(a).

    "Purchase Price" has the meaning ascribed to it in Section 1.03(a).

    "Purchaser" has the meaning ascribed to it in the forepart of this
    Agreement.

    "Purchaser Indemnified Parties" means Purchaser and its officers, directors,
    employees, agents and Affiliates.

    "Real Property" has the meaning ascribed to it in Section 1.01(a).

    "Real Property Leases" has the meaning ascribed to it in Section 1.01(a).

    "Release" means any release, spill, emission, leaking, pumping, injection,
    deposit, disposal, discharge, dispersal, leaching or migration into the
    indoor or outdoor environment.

    "Representatives" has the meaning ascribed to it in Section 4.03.

    "Required Consents" has the meaning ascribed to it in Section 1.08.

    "Resolution Period" means the period ending ninety (90) days following
    receipt by an Indemnified Party of a written notice from an Indemnifying
    Party stating that it disputes all or any portion of a claim set forth in a
    Claim Notice or an Indemnity Notice.

    "Retained Liabilities" has the meaning ascribed to it in Section 1.02(b).

    "St. Charles Riverfront Station, Inc. Agreement" means that certain
    agreement dated as of October 17, 2000 by and among Ameristar Casino St.
    Charles, Inc., Ameristar Casinos, Inc., a Nevada corporation, St. Charles
    Riverfront Station, Inc., a Missouri corporation and Station Casinos, Inc. a
    Nevada corporation.

    "Surplus" means the amount, if any, by which Net Current Assets as
    determined in accordance with Section 1.05 is a positive number.

    "Tangible Personal Property" has the meaning ascribed to it in
    Section 1.01(a).

    "Tax Return" means any return, declaration, report, claim for refund, or
    information return or statement relating to Taxes, including any schedule or
    attachment thereto, and including any amendment thereof.

    <page>"Taxes" means (i) any federal, state, local or foreign income, gross
    receipts, license, payroll, employment, excise, severance, stamp,
    occupation, premium, windfall profits, environmental (including taxes under
    Code Sec. 59A), customs duties, capital stock, franchise, profits,
    withholding, social security (or similar), unemployment, disability, real
    property, personal property, sales, use, transfer, registration, value
    added, alternative or add-on minimum, estimated, or other tax of any kind
    whatsoever, including any interest, penalty, or addition thereto, whether
    disputed or not and any expenses incurred in connection with the
    determination, settlement or litigation of any Tax liability and (ii) any
    liability for payment of amounts described in clause (i) above as a result
    of any express or implied agreement to pay or indemnify another Person with
    respect to such amounts or any liability for such amounts, any joint and/or
    several liability for such amounts, and any such amounts for which a Person
    is liable by operation of Law (including but not limited to successor
    liability).

    "Third Party Claim" has the meaning ascribed to it in Section 11.02(a).

    "Transfer Taxes" has the meaning ascribed to it in Section 8.01.

    "Transfer Time" has the meaning ascribed to it in Section 1.04.

    "Transferred Employees" has the meaning ascribed to it in Section 9.01(a).

    "Transferred Intellectual Property" has the meaning ascribed to it in
    Section 1.01(a).

    "Vacation Policy" has the meaning ascribed to it in Section 9.03.

    "Vehicles and Vessels" has the meaning ascribed to it in Section 1.01(a).

    "WARN" means the Worker Adjustment Retraining and Notification Act of 1988.

 2. Construction of Certain Terms and Phrases

. Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
"hereof," "herein," "hereby" and derivative or similar words refer to this
entire Agreement; (iv) the terms "Article" or "Section" refer to the specified
Article or Section of this Agreement; and (v) the phrase "ordinary course of
business" refers to the business of the Company. Whenever this Agreement refers
to a number of days, such number shall refer to calendar days unless Business
Days are specified. All accounting terms used herein and not expressly defined
herein shall have the meanings given to them under GAAP. Any representation or
warranty contained herein as to the enforceability of a Contract shall be
subject to the effect of any bankruptcy, insolvency, reorganization, moratorium
or other similar law affecting the enforcement of creditors' rights generally
and to general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at Law).

<page>



MISCELLANEOUS

 1.  Notices

     . All notices, requests and other communications hereunder must be in
     writing and will be deemed to have been duly given only if delivered
     personally, by facsimile transmission, by registered or certified mail
     (postage prepaid, return receipt requested) or by overnight express courier
     to the parties at the following addresses or facsimile numbers:

     If to Purchaser, to:

     Ameristar Casino Kansas City, Inc.
     3773 Howard Hughes Parkway
     Suite 490 South
     Las Vegas, Nevada 89109
     Attention: Craig H. Neilsen, President & CEO
     Facsimile No. (702) 369-8860

     with copies to:

     Gordon R. Kanofsky, Esq.
     Senior Vice President of Legal Affairs
     Ameristar Casinos, Inc.
     16633 Ventura Boulevard, Suite 1050
     Encino, CA 91436-1864
     Facsimile No. (818) 995-7099

     and

     Gibson, Dunn & Crutcher LLP
     333 South Grand Avenue
     Los Angeles, CA 90071
     Attention: Jonathan K. Layne, Esq.
     Facsimile No. (213) 229-6141

      

     <page>If to the Company, to:

     Kansas City Station Corporation
     c/o Station Casinos, Inc.
     2411 West Sahara Ave.
     Las Vegas, Nevada 89102
     Facsimile No.: (702) 253-2926
     Attn: Scott M Nielson, Esq.

     with copies to:

     Milbank, Tweed, Hadley & McCloy LLP
     601 South Figueroa, Suite 300
     Los Angeles, California 90017
     Facsimile No.: (213) 892-5063
     Attn: Kenneth J. Baronsky, Esq.

     All such notices, requests and other communications will (a) if delivered
     personally to the address as provided in this Section 14.01, be deemed
     given upon delivery, (b) if delivered by facsimile transmission to the
     facsimile number as provided in this Section 14.01, be deemed given upon
     receipt, and (c) if delivered by mail in the manner described above to the
     address as provided in this Section 14.01, be deemed given upon receipt (in
     each case regardless of whether such notice, request or other communication
     is received by any other Person to whom a copy of such notice, request or
     other communication is to be delivered pursuant to this Section 14.01). Any
     party from time to time may change its address, facsimile number or other
     information for the purpose of notices to that party by giving notice
     specifying such change to the other party hereto.

 2.  Entire Agreement

     . This Agreement supersedes all prior discussions and agreements between
     the parties with respect to the subject matter hereof and contains the sole
     and entire agreement between the parties hereto with respect to the subject
     matter hereof.

 3.  Expenses

     . Whether or not the transactions contemplated hereby are consummated,
     Purchaser and the Company each shall pay the costs and expenses incurred by
     such party in connection with the negotiation, execution and closing of
     this Agreement and the transactions contemplated hereby.

 4.  Public Announcements

     . At all times at or before the Closing, the Company and Parent, on the one
     hand, and Purchaser and ACI, on the other, will not issue or make any
     reports, statements or releases to the public or generally to the
     employees, customers, suppliers or other Persons to whom the Company sells
     goods or provides services or with whom the Company otherwise has
     significant business relationships with respect to this Agreement or the
     transactions contemplated hereby without the consent of the other, which
     consent shall not be unreasonably withheld. If either party is unable to
     obtain the approval of its public report, statement or release from the
     other party and such report, statement or release is, in the opinion of
     legal counsel to such party, required by Law in order to discharge such
     party's disclosure obligations, then such party may make or issue the
     legally required report, statement or release

     <page>and promptly furnish the other party with a copy thereof. Purchaser
     and ACI will obtain the Company's prior approval of any press release to be
     issued immediately following execution of this Agreement or the Closing
     announcing execution of this Agreement or the consummation of the
     transactions contemplated by this Agreement, which approval shall not be
     unreasonably withheld. The Company and Parent will obtain Purchaser's prior
     approval of any press release to be issued immediately following execution
     of this Agreement or the Closing announcing this Agreement or the
     consummation of the transactions contemplated by this Agreement.

 5.  Waiver

     . Any term or condition of this Agreement may be waived at any time by the
     party that is entitled to the benefit thereof, but no such waiver shall be
     effective unless set forth in a written instrument duly executed by or on
     behalf of the party waiving such term or condition. No waiver by any party
     of any term or condition of this Agreement, in any one or more instances,
     shall be deemed to be or construed as a waiver of the same or any other
     term or condition of this Agreement on any future occasion. All remedies,
     either under this Agreement or by Law or otherwise afforded, will be
     cumulative and not alternative.

 6.  Amendment

     . Except for amendments, supplements and modifications to the Disclosure
     Schedule by the Company prior to the Closing (which shall be made in
     accordance with the terms and provisions set forth in the definition of the
     term "Disclosure Schedule"), this Agreement may be amended, supplemented or
     modified only by a written instrument duly executed by or on behalf of
     Purchaser, on the one hand, and the Company, on the other hand.

 7.  Confidentiality

     . Each party hereto will hold, and will use its best efforts to cause its
     Affiliates , and in the case of Purchaser, any Person who has provided, or
     who is considering providing, financing to Purchaser to finance all or any
     portion of the Purchase Price, and their respective Representatives to
     hold, in strict confidence from any Person (other than any such Affiliate,
     Person who has provided, or who is considering providing, financing or
     Representative), unless (i) compelled to disclose by judicial or
     administrative process (including, without limitation, in connection with
     obtaining the necessary approvals of this Agreement and the transactions
     contemplated hereby of Governmental or Regulatory Authorities) or by other
     requirements of Law or (ii) disclosed in an Action or Proceeding brought by
     a party hereto in pursuit of its rights or in the exercise of its remedies
     hereunder, all documents and information concerning the other party or any
     of its Affiliates furnished to it by the other party or such other party's
     Representatives in connection with this Agreement or the transactions
     contemplated hereby, except to the extent that such documents or
     information can be shown to have been (a) previously known by the party
     receiving such documents or information, (b) in the public domain (either
     prior to or after the furnishing of such documents or information
     hereunder) through no fault of such receiving party or (c) later acquired
     by the receiving party from another source if the receiving party is not
     aware that such source is under an obligation to another party hereto to
     keep such documents and information confidential; provided that following
     the Closing the foregoing restrictions will not apply to Purchaser's use of
     documents and information concerning the Business, the Assets or the
     Assumed Liabilities furnished by Seller hereunder. In the event the
     transactions contemplated hereby are not consummated, upon the request of
     the other party, each party hereto will, and will cause its Affiliates, any
     Person who has provided, or who is considering providing, financing to such
     party and their respective Representatives to,

     <page>promptly (and in no event later than five (5) Business Days after
     such request) redeliver or cause to be redelivered all copies of documents
     and information furnished by the other party in connection with this
     Agreement or the transactions contemplated hereby and destroy or cause to
     be destroyed all notes, memoranda, summaries, analyses, compilations and
     other writings related thereto or based thereon prepared by the party
     furnished such documents and information or its Representatives.

 8.  No Third Party Beneficiary

     . The terms and provisions of this Agreement are intended solely for the
     benefit of each party hereto and their respective successors or permitted
     assigns, and it is not the intention of the parties to confer third-party
     beneficiary rights upon any other Person other than any Person entitled to
     indemnity pursuant to Article XI hereof.

 9.  No Assignment; Binding Effect

     . Neither this Agreement nor any right, interest or obligation hereunder
     may be assigned by any party hereto without the prior written consent of
     the other party hereto and any attempt to do so will be void, except (a)
     for assignments and transfers by operation of Law and (b) that Purchaser
     may assign any or all of its rights, interests and obligations hereunder
     (including, without limitation, its rights under Article XI) to (i) a
     wholly-owned subsidiary, provided that any such subsidiary agrees in
     writing to be bound by all of the terms, conditions and provisions
     contained herein and Purchaser remains liable for its obligations under
     this Agreement, (ii) any post-Closing purchaser of the Business or a
     substantial part of the Assets or (iii) any financial institution or other
     entity providing purchase money or other financing to Purchaser from time
     to time as collateral security for such financing. Subject to the preceding
     sentence, this Agreement is binding upon, inures to the benefit of and is
     enforceable by the parties hereto and their respective successors and
     assigns.

 10. Headings

     . The headings used in this Agreement have been inserted for convenience of
     reference only and do not define or limit the provisions hereof.

 11. Invalid Provisions

     . If any provision of this Agreement is held to be illegal, invalid or
     unenforceable under any present or future Law, and if the rights or
     obligations of any party hereto under this Agreement will not be materially
     and adversely affected thereby, (a) such provision will be fully severable,
     (b) this Agreement will be construed and enforced as if such illegal,
     invalid or unenforceable provision had never comprised a part hereof, and
     (c) the remaining provisions of this Agreement will remain in full force
     and effect and will not be affected by the illegal, invalid or
     unenforceable provision or by its severance herefrom.

 12. Consent to Jurisdiction and Venue

     . Each party hereby irrevocably submits to the exclusive jurisdiction of
     the United States District Court for the District of Nevada or any court of
     the State of Nevada located in Clark County in any action, suit or
     proceeding arising out of or relating to this Agreement or any of the
     transactions contemplated hereby, and agrees that any such action, suit or
     proceeding shall be brought only in such court; provided, however, that
     such consent to jurisdiction is solely for the purpose referred to in this
     Section 14.12 and shall not be deemed to be a general submission to the
     jurisdiction of said courts or in the State of Nevada other than for such
     purpose. Each party hereby irrevocably waives, to the fullest extent
     permitted by Law, any objection that it may now or hereafter have to the
     laying of

     <page>the venue of any such action, suit or proceeding brought in such a
     court. Each party further irrevocably waives and agrees not to plead or
     claim that any such action, suit or proceeding brought in such a court has
     been brought in an inconvenient forum.

 13. Governing Law

     . This Agreement shall be governed by and construed in accordance with the
     Laws of the State of Nevada applicable to a Contract executed and performed
     in such State, without giving effect to the conflicts of laws principles
     thereof.

 14. Attorney's Fees

     . In the event of a dispute between the parties hereto relating to this
     Agreement, the prevailing party to such dispute will be entitled to recover
     its reasonable attorneys fees and other costs and expenses relating to such
     dispute from the non-prevailing party.

 15. Time of the Essence

     . Time is of the essence in performing covenants and agreements hereunder.

 16. Counterparts

. This Agreement may be executed in any number of counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.



GUARANTEES

 1. Guarantee of the Company's Obligations

    . Parent hereby, to the fullest extent permitted by applicable law,
    irrevocably and unconditionally guarantees (the "Parent Guarantee") to
    Purchaser and its successors and assigns the prompt performance and payment
    in full when due of all obligations of the Company to Purchaser under this
    Agreement and hereby agrees to take all reasonably necessary action as the
    sole shareholder of the Company to cause the Company to perform its
    obligations hereunder.

 2. Guarantee of Purchaser's Obligations

. ACI hereby, to the fullest extent permitted by applicable law, irrevocably and
unconditionally guarantees (the "ACI Guarantee") to the Company and its
successors and assigns the prompt performance and payment in full when due of
all obligations of Purchaser to the Company under this Agreement and hereby
agrees to take all reasonably necessary action as the sole shareholder of
Purchaser to cause Purchaser to perform its obligations under this Agreement.

<page>THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer or trustee, as applicable, of each party hereto as of
the date first above written.

"PURCHASER"


AMERISTAR CASINO KANSAS CITY, INC.,
a Missouri corporation



By: /s/ Thomas M. Steinbauer
Name: Thomas M. Steinbauer
Title: Vice President

"THE COMPANY"



KANSAS CITY STATION CORPORATION,
a Missouri corporation



By: /s/Glenn C. Christenson
Name:
Title:

"PARENT"



STATION CASINOS, INC.,
a Nevada corporation



By: /s/ Glenn C. Christenson
Name:
Title:

<page> "ACI"


AMERISTAR CASINOS, INC.
a Nevada corporation



By: /s/ Thomas M. Steinbauer
Name: Thomas M. Steinbauer
Title: Senior Vice President and
Chief Financial Officer